Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 1 of 73




                     EXHIBIT 52
    Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 2 of 73




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

RACHEL COLANGELO and KATHLEEN
PARADOWSKI,                                     Case No. 6:18-cv-01228
individually and on behalf of a class of
similarly situated individuals,

                    Plaintiffs,

             v.

CHAMPION PETFOODS USA, INC. and
CHAMPION PETFOODS LP,

                    Defendants.




                                   EXPERT REPORT

                                           OF

                                  STEFAN BOEDEKER


                     Managing Director, Berkeley Research Group



                                   February 24, 2021
      Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 3 of 73




Table of Contents

1      Introduction ............................................................................................................................. 1

    1.1      Qualifications ................................................................................................................... 1
    1.2      Case Background.............................................................................................................. 2
    1.3      Assignment ....................................................................................................................... 3
    1.4      Materials Considered........................................................................................................ 4
    1.5      Report Outline .................................................................................................................. 4
2      Background ............................................................................................................................. 5

    2.1      Claims Against Champion ............................................................................................... 5
    2.2      Products at Issue ............................................................................................................... 5
3      Theoretical Framework of Economic Loss ............................................................................. 8

    3.1      Economic Framework ...................................................................................................... 9
    3.2      An Application of the Economic Framework to False Advertising Cases .................... 13
       3.2.1        Modeling the “But-For-World” .............................................................................. 14
       3.2.2        Consideration of the Supply Side in the But-For-World ........................................ 15
       3.2.3        Determination of Economic Loss ........................................................................... 16
    3.3      Consideration of Alternative Damage Theory That Allows the Manufacturer to
    Maximize Profits in the But-For World .................................................................................... 17
4      Conjoint Analysis.................................................................................................................. 17

    4.1      Introduction .................................................................................................................... 18
    4.2      Overview of Conjoint Analysis ...................................................................................... 18
    4.3      Statistical Estimation Techniques Utilized in CBC Studies........................................... 21
    4.4      Measuring the Value of a Level of an Attribute Using CBC ......................................... 23
    4.5      Constructing Demand Curves ........................................................................................ 26
    4.6      Market Estimates vs. Individual Economic Loss ........................................................... 27
5      Design and Implementation of CBC Study for Economic Loss Calculations ...................... 29

    5.1      Technical Design Details ............................................................................................... 29
       5.1.1        CBC Study Design .................................................................................................. 29
       5.1.2        Sample Size............................................................................................................. 30


Stefan Boedeker Expert Report                                           i                                                   CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 4 of 73




      5.1.3       Target Population .................................................................................................... 31
    5.2    Choosing Attributes for the CBC Study......................................................................... 31
      5.2.1       General Considerations ........................................................................................... 32
      5.2.2       Choice of Attributes for the Specific Study ............................................................ 33
      5.2.3       Design of Choice Menus......................................................................................... 37
    5.3    Implementing the CBC Study ........................................................................................ 45
      5.3.1       Internet Panel Surveys ............................................................................................ 45
      5.3.2       Vendor Selection..................................................................................................... 47
    5.4    Pre-Test .......................................................................................................................... 48
6     Empirical Conjoint Study Results......................................................................................... 49

    6.1    Overview ........................................................................................................................ 49
    6.2    Demographics................................................................................................................. 49
    6.3    Survey Validation........................................................................................................... 51
      6.3.1       Importance Score .................................................................................................... 51
      6.3.2       Root Likelihood as Goodness of Fit Measure......................................................... 52
    6.4    Market Simulation and Economic Loss Estimates ......................................................... 53
7     Class-Wide Damage Estimate............................................................................................... 58

8     Expectation Survey ............................................................................................................... 59

9     Summary and Conclusion ..................................................................................................... 65




                                                                      ii
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 5 of 73




List of Figures

Figure 1: Shifted Demand and Economic Loss ........................................................................... 13
Figure 2: Actual and But-for Demand & Supply In False Advertising Cases With Horizontal
Supply .......................................................................................................................................... 17
Figure 3: Measuring the Value of a Level of an Attribute Using CBC Analysis........................ 25
Figure 4: Descriptions on the Acana Study Product’s Packaging ............................................... 40
Figure 5: Acana Misrepresentation Survey - Example of a CBC Choice Menu ......................... 43
Figure 6: Acana Omission Survey - Example of a CBC Choice Menu ...................................... 45
Figure 7: Example of actual and But-For Demand for a Acana Product With Disclosure that
Product is Not Fresh & Regional ............................................................................................... 54
Figure 8: Prices for Pedigree at Chewy ....................................................................................... 58
Figure 9: From the "Fresh" statements on the dog food shown, I would expect that the dog food
shown........................................................................................................................................... 62
Figure 10: From the "Regional" statements on the dog food shown, I would expect that the dog
food shown... ............................................................................................................................... 63
Figure 11: From the "Biologically Appropriate" statements on the dog food shown, I would
expect that the dog food shown... ................................................................................................ 63
Figure 12: From the "Delivering nutrients naturally" statements on the dog food shown, I would
expect that the dog food shown... ................................................................................................ 64
Figure 13: All else equal, does each label below make you more or less likely to purchase the
dog food shown? ......................................................................................................................... 64
Figure 14: With regard to the dog food bag shown, if one or more of the following were true,
would you be more or less likely to purchase the dog food shown? ........................................... 65




Stefan Boedeker Expert Report                                            iii                                                CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 6 of 73




List of Tables

Table 1: Products at Issue .............................................................................................................. 6
Table 2: Sales of the Products by Size, Acana, Jun 2016 – Dec 2018 .......................................... 6
Table 3: Dog Population in U.S. and New York ........................................................................... 7
Table 4: Acana Misrepresentation Survey - Attributes and Levels............................................. 35
Table 5: Acana Omission Survey - Attributes and Levels .......................................................... 37
Table 6: Acana Misrepresentation Survey - Attribute Descriptions ........................................... 40
Table 7: Acana Omission Survey - Attribute Description .......................................................... 44
Table 8: Survey Demographics ................................................................................................... 50
Table 9: Importance Score .......................................................................................................... 52
Table 10: RLH Metrics................................................................................................................ 53
Table 11: Point Estimates of Economic Value with 95% Confidence Intervals ......................... 56
Table 12: Economic Loss Confidence Intervals Based on Draws .............................................. 57
Table 13: Range of Class-Wide Damages ................................................................................... 59
Table 14: Expectation Survey Demographics ............................................................................. 61




Stefan Boedeker Expert Report                                        iv                                              CONFIDENTIAL
      Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 7 of 73




1 Introduction

1.       In this section I present my qualifications, describe my understanding of the case
background and of my assignment, before describing the materials I considered in forming my
opinions.

1.1    Qualifications

2.       I am a Statistician and an Economist. I received a Bachelor of Science degree in Statistics
and a Bachelor of Arts degree in Business Administration from the University of
Dortmund/Germany in 1988. I received a Master of Science degree in Statistics from the
University of Dortmund/Germany in 1988, and I received a Master of Arts degree in Economics
from the University of California, San Diego in 1992. I also completed Ph.D. requirements
(except dissertation) in Economics at the University of California, San Diego.

3.       I am a Managing Director at the Berkeley Research Group (“BRG”) based at 550 South
Hope Street, Suite 2150, Los Angeles, CA, 90071. Prior to joining BRG, I was a Partner at
Resolution Economics. I also held Managing Director positions at Alvarez & Marsal, Navigant
Consulting, and LECG. I held partner-level positions at Deloitte & Touche LLP,
PricewaterhouseCoopers LLP, and Arthur Andersen LLP. At the three latter firms, I was
responsible for the Economic and Statistical Consulting group on the West Coast. Before moving
to the United States to attend graduate school, I worked as a statistician for the German
Government from 1986 to 1989.

4.       For over 25 years, my work has focused on the application of economic, statistical, and
financial models to a variety of areas. This includes providing solutions to business problems,
supporting complex litigation in a consulting and expert witness role, and conducting economic
impact studies in a large variety of industries including, but not limited to, healthcare, retail,
grocery, manufacturing, technology, entertainment, manufacturing, automotive, energy and
utilities, hospitality, and federal, state, and local government agencies.

5.       I have extensive experience designing and conducting surveys and conjoint studies, as
well as statistically analyzing results from surveys in both the litigation context as a consultant
and/or designated expert and the non-litigation context as a statistical or economic consultant. I


Stefan Boedeker Expert Report                     1                                 CONFIDENTIAL
      Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 8 of 73




have issued numerous expert and rebuttal reports dealing with surveys, conjoint analysis, and
statistical sampling related issues. I have been deposed on numerous occasions and have testified
in court regarding surveys, conjoint studies, and statistical sampling-related issues.

6.        I do not have an opinion one way or the other about the allegations in this case. Instead, I
have relied only on my experience and expertise in designing surveys and conjoint studies and
applying economic theory and statistical methodologies based on the assumptions provided herein
as to the alleged misrepresentations and/or omissions at issue in this litigation. These assumptions
are grounded in the allegations made in the Second Amended Class Action Complaint, dated
April 24, 2020 (the “Complaint”) 1, and documents from this case provided to me by Plaintiffs’
counsel.

7.        All the facts and circumstances set forth in this report are known to me personally and I
am prepared to testify to them if called upon to do so. My curriculum vitae, which includes matters
in which I have testified, is attached to this report as Exhibit A. BRG is being compensated for
its work on this matter based on an agreed upon hourly billing rate schedule. My hourly billing
rate for professional services related to this case is $750 and the hourly billing rates of BRG staff
supporting me on this engagement range from $150 to $640. BRG’s payment in this matter is not
contingent upon my opinions or the outcome of this litigation.

1.2     Case Background

8.        The Complaint alleges that Defendants, Champion Petfoods USA, Inc. and Champion
Petfoods LP (“Champion” or “Defendants”), marketed their dry dog food products using
misleading packaging claims and misleading omissions, concerning the quality and
characteristics of their dog food diets and the ingredients used to make them. 2

9.        The Complaint alleges that Defendants intentionally labeled their dog food to include
packaging claims that targeted consumers who were willing to pay premium prices based on



1
      Second Amended Class Action Complaint, Colangelo et al. v. Champion Petfoods USA, Inc. and Champion
      Petfoods LP, United States District Court for the Northern District of New York, Case No. 18-cv-01228-LEK-
      DEP, dated April 24, 2020.
2
      Complaint, ¶1.



Stefan Boedeker Expert Report                            2                                     CONFIDENTIAL
      Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 9 of 73




Defendants' representations and warranties that their dog food contained fresh, local, or regionally
sourced ingredients.

10.      The Complaint alleges that these claims were misleading and fraudulently omitted that
Defendants’ dog foods had a risk of containing undisclosed and non-conforming ingredients and
contaminants, such as heavy metals, non-fresh ingredients, non-regional ingredients, and
Bisphenol A (BPA).

11.      The Complaint alleges that had Plaintiffs and putative class members in New York (the
“Class”) known Defendants' misleading packaging claims and material omissions, Plaintiffs and
the Class would not have selected and purchased Defendants’ dog food at the purchase prices
paid, and certainly would not have paid a premium over non-premium dog food and hence, have
been thereby damaged.

1.3    Assignment

12.      I was retained by counsel for the Plaintiffs to:

         a. Ascertain if it is possible to quantify economic losses to consumers, including
            Plaintiffs and the Class, attributable to the purchase of a product advertised with
            misrepresentations and omissions, and if so, to provide a framework for the
            computation of class-wide damages.

         b. Explain and outline an economic model that enables the quantification of economic
            losses suffered by Plaintiffs and the Class, as a result of having purchased a product
            that is other than as represented by Defendants.

         c. Explain and outline a statistical methodology to calculate class-wide damages if
            Defendants had disclosed misrepresentations and omissions at the point of purchase.

         d. Conduct an empirical analysis and apply the methodology to estimate class-wide
            damages.

         e. Conduct consumer analysis to verify empirically consumers’ understanding of the
            alleged misrepresentations and omissions as well as whether the alleged
            misrepresentations and omissions would affect consumers’ purchasing.



Stefan Boedeker Expert Report                      3                                CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 10 of 73




1.4   Materials Considered

13.     In forming my opinions for this report, I have considered the documents listed in Exhibit
B to this report and all materials cited in the text and footnotes of this report.

1.5   Report Outline

14.     The remainder of this Expert Report is structured as follows:

        a. Section 2 describes the background to my report, including an overview of the
            Plaintiffs’ allegations and the products at issue.

        b. Section 3 presents the theoretical framework of the economic loss model based on
            consideration of supply and demand.

        c. Section 4 discusses conjoint analysis as a methodology to quantify the impact of
            changing market conditions on consumer demand.

        d. Section 5 discusses the design and implementation of the conjoint study I conducted.

        e. Section 6 summarizes the results of my conjoint study and presents an estimate of
            damages per bag of Defendant’s dog food.

        f. Section 7 presents an estimate of class-wide damages. In this section, due to a lack of
            data available from Defendant, I offer assumptions to estimate the retail revenue at
            issue.

        g. Section 8 presents the results of an expectation survey that gauges consumers’
            understanding of key terms and how misrepresentations and omissions affect
            consumers’ propensity to purchase ceteris paribus.

        h. Section 9 summarizes my conclusions concludes that the results from a properly
            designed and implemented conjoint study reliably quantified class-wide economic
            losses and that the properly designed and implemented expectation survey measured
            consumers’ understanding and propensity to purchase.




Stefan Boedeker Expert Report                      4                                 CONFIDENTIAL
    Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 11 of 73




2 Background

15.       In the following I describe my understanding of the claims against Defendant in New
York and the products at issue.

2.1     Claims Against Champion

16.       The Complaint alleges that Defendants made a number of misrepresentations and
omissions on their dog food packaging. Plaintiffs’ counsel instructed me to consider the following
misrepresentations and omissions based on the Complaint:

          a. Misrepresentations

                    i.   Biologically Appropriate;

                   ii.   Fresh Regional Ingredients;

                  iii.   Delivering Nutrients Naturally.

          b. Omissions

                    i. Heavy metals (Lead, Arsenic, Mercury, Cadmium);

                   ii. Bisphenol A (BPA);

                  iii. Regrinds;

                  iv. Expired ingredients.

2.2     Products at Issue

17.       The dog food products at issue (the “Products”) are two (2) dry dog food diets 3
manufactured by Defendants and marketed and sold under Acana brand (Table 1). 4




3
      In the Complaint, the term “diet” is used to refer to a dog food product variety with specific ingredient
      combination from a line of a brand. I follow this convention in this report.
4
      Complaint, ¶13; Deposition Transcript of Kathleen Paradowski at 34:24-35:10, 44:24-45:4, 53:24-62:15.



Stefan Boedeker Expert Report                               5                                        CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 12 of 73




                                            Table 1: Products at Issue
    Brand                  Diet
    Acana                  Free Run Poultry
                           Meadowlands

Source: Complaint, ¶13; Deposition Transcript of Kathleen Paradowski at 34:24-35:10, 44:24-45:4, 53:24-62:15.



18.         In order to estimate damages, we need to know or estimate how much consumers paid for
the Products and how much they spent on the Products overall. Therefore, as data on retail sales
were not available, I analyzed Defendants’ historic sales and pricing data. 5 The data covers sales
from July 2014 to December 2018. I analyzed sales from June 2016 to December 2018. 6

19.         Table 2 and Table 3 below show the sales of Defendant’s products by bag sizes during the
analysis period. Defendant had provided the sales data in two excel files that were structured
differently and contained varying descriptions. However, the data did not provide the brand
(Acana or Orijen) of each item and I had to make assumptions based on the descriptions provided.
I also had to make assumptions on the bag sizes. If and when the Defendant provides better data
I might re-calculate the aggregated data in Table 2.

                 Table 2: Sales of the Products by Size, Acana, Jun 2016 – Dec 2018
                                                  Package Size in LB
                    Product                                                                Total in
                                      .75          4.5            13           25
                      (Diet)                                                                USD
                  Free Run
                                    237,667     1,970,474       3,387,996   15,525,479    21,121,616
                  Poultry
                  Meadowlands       383,638     2,345,508       4,210,552   16,560,171    23,499,869
                  Grand Total       621,305     4,315,982       7,598,548   32,085,649    44,621,484

       Source: BRG analysis on CPF0017614.xlsx and CPF0017743.xlsx.




5
      CPF0017614.xlsx, CPF0017743.xlsx, CPF2117040.pdf. The sales data in the two xlsx files were not structured
      the same and contained varying descriptions. Therefore, I made some assumptions to merge the data files into
      a single sales dataset and analyze sales by diet. The result of this analysis could change if more information on
      the data becomes available.
6
      I understand the main class period is June 1, 2016 to the present. I analyzed sales from June 2016 to December
      2018, which is the latest date of available data. Should the class period change in any way, my analysis can
      easily be adjusted to determine the sales for any time period.



Stefan Boedeker Expert Report                               6                                         CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 13 of 73




20.       As shown in Table 2, Defendants generated approximately $45 million from sales of the
Products. I understand that these revenues are revenues generated with distributors or retailers.
Retail stores add a markup to the price they pay the manufacturer. Assuming a gross profit margin
of 40% 7 and assuming that the data provided by Defendant is complete and accurate, consumers
across the United States spent approximately $74 million on purchases of the Products. 8

21.       Defendants did not provide information on retail sales in general and on sales to customers
in New York in particular. In order to estimate sales in New York, I therefore revert to estimates
published by the American Veterinary Medical Association (AVMA) 9. Combining its own survey
data with the sampling weights in the 2016 Current Population Survey, AVMA estimates that
households in the United States owned 76.8 million dogs as of December 2016, including 2.858
million in New York. 10 I apply the share of New York, 3.7% in the total number of dogs, to
estimate the share of the Defendants’ revenues ($74 million) that is attributable to New York and,
after accounting for the gross profit margin of retailers, estimate that consumers in New York
spent $2.752 million on the Products from June 2016 to December 2018.

                             Table 3: Dog Population in U.S. and New York
                                                    Metric United States New York
                            Number of Households (1,000s)*      125,819      7,849
                    Percent of Households who Owned Dogs          38.4%    27.00%
                 Number of dog-Owning Households (1,000s)         48,255     2,116
                    Average Number of Dogs per Household             1.6       1.4
                                   Dog Population (1,000s)        76,811     2,858
                                    Share in Dog Population      100.0%     3.70%

       Source: American Veterinary Medical Association (2018)




7
      The gross profit margin of pet retail stores or pet supplies industry is reported to be 35%-45% in various
      market research reports. For example, 35-45% in 2016-2020 (Research and Markets. (2016). Global Pet Care
      Market 2016-2020.); 38.6%-43.7% in 2016-2019 (The Risk Management Association. (2019). Annual
      Statement Studies, 2019-2020.).
8
      A profit margin of 40% implies that the revenue is 1/(1-0.4), or approximately 1.67 times the cost. $45 million
      * 1.67 = $74 million (after rounding).
9
      American Veterinary Medical Association. (2018). Pet Ownership and Demographics Sourcebook 2017-2018
      Edition. American Veterinary Medical Association.
10
      Ibid. p. 40.



Stefan Boedeker Expert Report                              7                                       CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 14 of 73




22.       This basic estimate most likely underestimates the share of New York in total retail
revenue because the estimate assumes that Defendants sell their products in all 50 states. The
estimate also does not take into account income differences between states and possible
differences in spending on dog food by state. While these estimates are not perfect, they are based
on my best efforts with the data available. I will adjust my estimates if and when more complete
data become available.

3 Theoretical Framework of Economic Loss

23.       I understand that the legal theory in this matter requires me to measure the value received
versus the value perceived at the time and place of purchase. 11

24.       As described in Comcast, the first step in a damages study is the translation of the legal
theory of the harmful event into an analysis of the economic impact of that event. 12 Hence, in the
following I first describe the economic framework in which I estimate damages in this case.

25.       The Reference Guide on Estimation of Economic Damages (the “Reference Guide”) 13
describes the framework in which the damage to the plaintiff(s) is considered by comparing the
Actual World to a hypothetical “but-for” world. Hence, defining the But-For World is key to
estimating damages in many if not all litigation cases that require assessing monetary damage.

             Because the but-for scenario differs from what actually happened only with
             respect to the harmful act, damages measured in this way isolate the loss of
             value caused by the harmful act and exclude any change in the plaintiff’s value
             arising from other sources. Thus, a proper construction of the but-for scenario




11
      Complaint, ¶163.
12
      Comcast Corp. v. Behrend, No. 11-864 (Supreme Court of the United States.
13
      Allen, M. A., Hall, R. E. & Lazear, V. A. (2011). Reference Guide on Estimation of Economic Damages.
      Reference manual on scientific evidence. The Reference Manual on Scientific Evidence assists judges in
      managing cases involving complex scientific and technical evidence by describing the basic tenets of key
      scientific fields. The Reference Manual is published by the Federal Judicial Center, the research and education
      agency of the judicial branch of the U.S. government.



Stefan Boedeker Expert Report                              8                                       CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 15 of 73




             and measurement of the hypothetical but-for plaintiff’s value by definition
             includes in damages only the loss caused by the harmful act. 14

26.       I understand the But-For-World to be the hypothetical world, where the purchasers of
Defendants’ dog food products had been informed at the time and place of purchase that the
packaging of the products contained misrepresentations and omissions. I analyze the But-For-
World in comparison with the Actual-World, which is the state of the world that we observed.

3.1     Economic Framework

27.       In developing the economic framework, I consider a producer, who maximizes profits
Π: 15

                                [Eq. 1]           max[ Π = p*D(p) – C(D(p)) ]

          where p is the market price, D(p) is the residual demand 16 at the market price p, and
          C(D(p)) is the cost function of the producer.

28.       Based on the product rule and the chain rule for derivatives, the derivative of the profit
function П with respect to p is given by D(p) + D’(p) - C’(D(p)) * D’(p), and thus the First Order
Condition to find the maximum profit can be written as:

                              [Eq. 2]            D(p) + D’(p)*(p – C’(D(p)) = 0,

where D’ and C’ denote the first derivatives of the demand function D and the cost function, C
respectively.




14
      Ibid. p. 432.
15
      The following derivation is loosely based on Tirole, J. (1988). The Theory of Industrial Organization: MIT
      press, p. 68.
16
      The residual demand curve is defined as the individual producer's demand curve, which is that portion of
      market demand that is not supplied by other producers in the market. In other words, the residual demand
      function is the market demand function minus the quantity supplied by other producers at each price. See, e.g.,
      Varian, H. R. (2010). Intermediate Microeconomics: Modern Approach (8th ed.), pp. 504-506.



Stefan Boedeker Expert Report                              9                                       CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 16 of 73




29.       Based on this First Order Condition, the price P and the volume D in the market
equilibrium of the Actual World can be determined. This market equilibrium can also be observed
in the market if information on market volumes and prices is available.

30.       Next, I will frame the appropriate But-For-World. If consumers perceive the product
without the claim to be inferior to the product with the claim, then the demand at a given price
will be lower: 17

                                     [Eq. 3]           DBut-For(P) < DActual(P)

31.       The Reference Guide on Estimation of Economic Damages asks to “isolate the loss of
value caused by the harmful act and exclude any change in the plaintiff’s value arising from other
sources.” 18 This means that a new price 𝑃𝑃∗ has to be found in the But-For-World such that the
demand in the But-For-World equals the demand in the actual market equilibrium where D and P
represent the Actual World equilibrium demand and price, respectively:

                                         [Eq. 4]           DBut-For(𝑃𝑃∗ ) = D

32.       Again, if consumers perceive the product without the claim to be inferior to the product
with the claim, then P* will be smaller than P. The price difference ∆ = P - 𝑃𝑃∗ is the “price
premium” that the consumer would pay for the product if the statements were true. ∆ is the
compensation to the consumers who paid P in the Actual World under the assumption that the
statements on the label were true.

33.       The price-premium ∆ can also be described as the Pigouvian 19 subsidy that increases
consumption of the product in the But-For-World to the volume D of the Actual-World market
equilibrium.




17
      Later in this Report, I will introduce the survey-based methodology of Choice Based Conjoint analysis as an
      empirical test to assess if the knowledge of the fact that a statement is misleading will lower the demand for
      the product.
18
      Allen, M. A., Hall, R. E. & Lazear, V. A. (2011). Reference Guide on Estimation of Economic Damages.
      Reference manual on scientific evidence, p. 432.
19
      Pigou, A. C. (1929). The Economics of Welfare (3rd ed.): Routledge.



Stefan Boedeker Expert Report                              10                                       CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 17 of 73




34.       The manufacturer’s profit function in the But-For-World, which includes the
compensation to be paid to the consumers ∆* DBut-For(𝑃𝑃∗ ) can be written as:

                   [Eq. 5]            Π = p* DBut-For(p) – C( DBut-For(p )) - ∆ * DBut-For(p )

35.       Note, that the cost function C(.) is the same in the But-For-World and in the Actual World.
The First Order Condition for the producer’s profit maximization in the But-For-World is given
by:

                   [Eq. 6]            DBut-For(p ) + D’(p )∗( p − C’) =0

36.       The First Order Condition in the But-For-World is different from the First Order
Condition in the Actual-World. In the But-For-World, the manufacturer faces a lower demand
and – if it could - would set a different price which maximizes profits. Therefore, the manufacturer
would achieve a different volume in the But-For-World.

37.       However, setting new profit-maximizing prices and volumes sold would contradict the
postulate of the Reference Guide on Estimation of Economic Damages that the But-For-World
should only correct for the harmful act. Allowing the profit-maximizing producer to change the
product’s volume sold after disclosing the mislabeling in the But-For-World would lead to a lower
equilibrium volume in the But-For-World than in the Actual-World. The manufacturer’s profit is
irrelevant in false advertising cases, where only the value perceived versus the value received by
consumers must be considered. 20 Hence, there is no need for information on the cost structure of
the manufacturer or the shape of its supply function.

38.       All solving [Eq. 4] requires is information on the shape of the But-For demand curve in
the But-For-World.




20
      Note, that in patent infringement cases, and depending on the perspective, the profit of the patent holder or the
      profit of the patent infringer are the relevant variable to be analyzed in the But-For World. See Allenby, G.,
      Rossi, P. E., Cameron, L., Verlinda, J. & Li, Y. (2017). Calculating Reasonable Royalty Damages Using
      Conjoint Analysis. American Intellectual. Property Law Association Quarterly Journal, 45(2), 233-254. and
      Cameron, L., Cragg, M. & Mcfadden, D. (2013). The Role of Conjoint Surveys in Reasonable Royalty Cases.
      Retrieved from https://www.law360.com/articles/475390/print?section=ip. However, patent litigation builds
      on a different underling legal framework than false advertising cases. Therefore, applying the same economic
      analysis as in patent cases would not be appropriate in false advertising cases.



Stefan Boedeker Expert Report                               11                                       CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 18 of 73




39.       In this case, the number of bags of Dog Food that Defendants would have supplied and
sold if in the But-For-World is the same as in the Actual World because the Reference Guide
requires the expert to assume that “the but-for scenario differs from what actually happened only
with respect to the harmful act, damages measured in this way isolate the loss of value caused by
the harmful act and exclude any change in the plaintiff’s value arising from other sources.” 21

40.       I interpret the Reference Guide to require that I do not consider changes to the supply in
the But-For World and that I consider that the supplied volume is the same in the But-For-World
as in the Actual-World. Or in other words, the supplied volume in the But-For World cannot
deviate from the actually supplied volume in the Actual World. Hence, the supply in the But-For
World is fixed at the number of units sold in the Actual-World.

41.       Figure 1 presents this analysis graphically: Point A in Figure 1 is the market equilibrium
in the actual world with the equilibrium price 𝑃𝑃∗ and the equilibrium volume 𝐷𝐷∗ on the Actual-
World demand curve. The But-For demand curve is below the Actual-World demand curve as the
disclosure at the point and time of purchase makes the product less attractive to consumers.
Hence, for a given volume, consumers are willing to pay a lower price in the But-For-World with
disclosure than in the Actual-World without disclosure. To fully compensate all purchasers for
their economic losses, it is necessary to find the price point on the But-For World’s demand curve
that ensures that the same number of units that were sold in the Actual-World would also be sold
in the But-For World. We move along the But-For demand curve (orange demand curve in Figure
1 below) until the volume sold is equal to the volume sold in the Actual-World (D* in Figure 1
below). Point B on the But-For demand curve gives us the price at which purchasers would have
purchased the volume D* in the but-for world knowing at the time and place of purchase that the
manufacturer’s claim was false. The vertical distance ∆ between points A and B is equal to the
compensation required to make all purchasers whole.




21
      Allen, M. A., Hall, R. E. & Lazear, V. A. (2011). Reference Guide on Estimation of Economic Damages.
      Reference manual on scientific evidence, p. 432.



Stefan Boedeker Expert Report                           12                                    CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 19 of 73




                            Figure 1: Shifted Demand and Economic Loss




      Source: Illustrative Example



42.      In my economic loss model, the But-For demand curve will be empirically determined
based on a survey Choice Based Conjoint (“CBC”) analysis, which I will discuss in detail in the
next Section.

43.      The economic loss could be determined based on the willingness-to-pay of each class
member. Analytically, this would be the area between the demand curve in the actual world and
the demand curve in the But-For World. However, this is not how I estimate class-wide damages.
In my approach, only the willingness-to-pay of the marginal consumer who determines the market
equilibrium in the actual world enters the economic loss calculation.

3.2    An Application of the Economic Framework to False Advertising Cases

44.      I will now apply the economic framework explained above to an illustrative example
related to false and misleading advertisements.

45.      Let us assume the following:

         a. XYZ, Inc. sells 1,000 units of Product A for $50 using a statement claiming that
             Product A has Attribute X.

         b. Attribute X is a desirable attribute.



Stefan Boedeker Expert Report                       13                         CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 20 of 73




          c. Consumers view Product A with Attribute X as superior to an otherwise identical
               product without Attribute X.

          d. The resulting market price for Product A with Attribute X will be higher than the
               market price for an identical product but without Attribute X, or in other words, the
               demand curve for the product without Attribute X is below the demand curve for the
               product with Attribute X.

          e. XYZ, Inc. advertised its Product A as having the desirable attribute X without
               disclosing to the consumers that Product A does not have Attribute X.

          f. At some point, XYZ, Inc. discloses that its Product A does not have and never has had
               the desirable Attribute X.

          g. Subsequently, a consumer class action is filed alleging that XYZ, Inc. falsely claimed
               that Product A has Attribute X.

          h.   The Plaintiffs in the class action lawsuit claim that they would not have paid $50 for
               Product A had they known at the point of purchase that the product does not have
               Attribute X as claimed by XYZ, Inc. Consequently, XYZ, Inc. increased its revenue
               and profits at the expense of the consumers who paid $50 for Product A thinking that
               it has Attribute X. At issue in the consumer class action are the 1,000 units of Product
               A that were sold before it was disclosed that Product A does not have Attribute X.

46.       In the following paragraphs, I will refer to the situation where 1,000 consumers bought
Product A for $50 expecting that it has Attribute X as advertised as the “Actual-World.” In
contrast, I will refer to the situation where the consumers are informed at the point of purchase
that Product A does not have Attribute X as the “But-For-World.”

3.2.1     Modeling the “But-For-World”

47.       Following the above cited reasoning in the Reference Guide on Estimation of Economic
Damages 22, the Actual-World is the world where XYZ, Inc. (now the Defendants in the class
action lawsuit) concealed the fact that Product A does not have Attribute X, and where XYZ, Inc.
sold 1,000 units at $50; while the But-For-World is the hypothetical world where the Defendants

22
      See Footnote 13.



Stefan Boedeker Expert Report                       14                                 CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 21 of 73




would have disclosed the truth (i.e., Product A does not have Attribute X) to consumers at the
point of purchase. The question now becomes at what price would have 1,000 units of Product A
sold after the disclosure.

48.     If consumers view Product A without Attribute X as inferior to Product A with Attribute
X, then their demand for Product A without Attribute X will shift downward, all else, resulting in
lower volumes sold at any given price. If the market price for Product A without Attribute X is
lower than $50 after the disclosure that Product A does not have Attribute X, then every consumer
who bought Product A in the Actual-World with the belief that it has the desirable Attribute X at
$50 will have overpaid, and thus suffered an economic loss.

49.     To determine the economic loss, one needs to estimate the demand curve in the
hypothetical But-For-World. If the demand curve in the But-For-World shifts downward because
Product A without Attribute X is less desirable then the shift of the demand curve would result in
a lower market price and/or a lower transaction volume in the But-For World. In other words,
Defendants’ misrepresentation in the Actual-World about Product A having Attribute X, may
have induced more consumers to purchase Product A at a higher price. Therefore, the relevant
measure for the economic loss is the downward shift in demand in the But-For-World evaluated
at the quantity sold in the Actual-World.

3.2.2   Consideration of the Supply Side in the But-For-World

50.     In the But-For-World, the consumers know at the point of purchase that Product A does
not have Attribute X, which makes Product A less desirable to them. Consequently, they would
pay a lower price for the product in the But-For-World. Consumers who bought in the Actual-
World assuming that Product A does have Attribute X thus overpaid, and need to be compensated
for the loss of utility they experienced from not getting Product A with Attribute X. This can only
be achieved by determining the reduced price at which 1,000 consumers would have purchased
in the But-For-World, and providing purchasers with a compensation that effectively shifts the
But-For demand curve up into the market equilibrium of the Actual World.

51.     The shape of the supply curve(s) in the Actual-World and in the But-For-World is
irrelevant for the quantification of economic damages because the focus is to determine a price in
the But-For-World for the units sold in the Actual-World. In other words, the focus is on the same


Stefan Boedeker Expert Report                   15                                 CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 22 of 73




volume point on the two demand curves. In both the Actual-World and the But-For-World, the
Defendants will incur the same marginal costs for producing and selling Product A. Moreover,
in the But-For-World, Product A will simply no longer be sold as having Attribute X, and
therefore, the But-For-World is defined as differing from the Actual-World only by virtue of the
disclosure that Product A does not have Attribute X.

52.     If the demand curve shifts downward in the But-For-World after disclosing that Product
A does not have Attribute X, then all consumers who bought Product A in the Actual-World
overpaid, and therefore, the 1,000 units of Product A sold in the Actual-World are pertinent to the
computation of Class-wide damages.

3.2.3   Determination of Economic Loss

53.     To determine how much the demand curve would shift when it is revealed that Product A
does not have Attribute X, the price paid in the Actual-World has to be compared to the price the
consumers would have paid for Product A without Attribute X in the But-For-World.

54.     For example, if the price point for selling 1,000 units in the Actual-World is $50 and the
price point for selling 1,000 units in the But-For-World is $30, then difference of $20 is the
amount that will compensate each consumer for the amount they overpaid for a unit of Product
A, as a result of Defendants concealing the fact that Product A does not have Attribute X.

55.     Each consumer who bought Product A with the understanding that it has Attribute X in
the Actual-World has to be made whole because they overpaid for the product. Total damages for
those consumers equal the per unit price difference of Product A sold in the Actual-World
(Product A has Attribute X) and in the But-For-World (Product A does not have Attribute X)
multiplied by the total number of units of Product A purchased by consumers in the Actual-World.

56.     The approach to estimating class-wide economic damages introduced in this Section
appropriately focuses on the single class-wide compensation that would be required to clear the
market if the misrepresentations had been disclosed to members of the putative class at the point
of purchase.

57.     The class-wide economic loss is the product of this compensation and the number of units
sold by Defendants in the Actual-World.


Stefan Boedeker Expert Report                   16                                 CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 23 of 73




3.3    Consideration of Alternative Damage Theory That Allows the Manufacturer to
       Maximize Profits in the But-For World

58.      In Figure 2 we explore further the argument that the relevant but-for price should be on
the supply curve by assuming constant cost per unit over the relevant range of output in the actual
world, resulting in a horizontal supply curve. In this case, the equilibrium price in the but-for
world at the intersection of supply and demand (Point C) is the same as in the actual world (Point
A), resulting in zero economic loss per unit. However, fewer class members would have
purchased at this price in the but-for world. Hence, this approach does not provide restitution for
all class members. Restitution for all class members can only be achieved if the price premium is
calculated as the difference between the actual and the but-for demand for the quantity sold in the
actual world. This is the difference between the prices in Point A and Point B in Figure 1 and
Figure 2.

      Figure 2: Actual and But-for Demand & Supply In False Advertising Cases With
                                    Horizontal Supply




      Source: Illustrative Example.



4 Conjoint Analysis

59.      In this Chapter, I describe Choice-Based Conjoint (“CBC”) analysis with subsequent
market simulations which is a reliable methodology to test empirically whether the disclosure that
a particular statement is false and/or misleading leads to a downward shift of the demand curve.


Stefan Boedeker Expert Report                   17                                 CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 24 of 73




CBC builds on the statistical methods of Hierarchical Bayesian Estimation (“HBE”) and Mixed
Logit Models (“MLM”) to quantify consumer preferences and to calculate choice probabilities
for the Product bundles included in the CBC study.

4.1     Introduction

60.       It appears to be a simple task to ask class members directly, how much they would have
paid for the Products at Issue had they known at the point and time of purchase that the packaging
contained misrepresentations and omissions. However, class members – in particular if they know
that they are part of the class – are likely to respond strategically and to overstate the loss they
have incurred by the misrepresentations and omissions. In order to avoid or reduce strategic
responses, researchers designed conjoint analysis that hide the true purpose of the research from
the subjects of the research.

4.2     Overview of Conjoint Analysis

61.       The general idea behind conjoint analysis is that consumers’ preferences for a particular
Product are driven by attributes, features or descriptions/advertisements of attributes/features
embodied in that product. 23

62.       CBC studies allow one to predict the share of respondents that would have chosen a
specific product as described by the attribute levels. 24 Based on these estimations, it is possible
to simulate ceteris paribus:

          a. how a change in price changes the propensity to purchase, and

          b. how demand changes if product attributes change.

          c. CBC thus can determine the difference in value (measured in dollars or as a percentage
              of the purchase price in the Actual-World) that customers place on Products without
              misrepresentations and without omissions compared to an otherwise identical product
              with misrepresentations and with omissions.


23
      Lancaster, K. J. (1966). A New Approach to Consumer Theory. Journal of political Economy, 74(2), 132-157.
24
      Allenby, G. & Rossi, P. (2006). Hierarchical Bayes Models,‖ in the Handbook of Marketing Research: Uses,
      Misuses, and Future Advances, R. Grover, Ed., and M. Vriens, Ed. Thousand Oaks: Sage Publications.



Stefan Boedeker Expert Report                           18                                    CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 25 of 73




63.       Conjoint analysis is widely used in market research and is discussed in depth in the market
research literature. 25 Bryan Orme, the founder of Sawtooth software for conjoint analysis,
estimates that over 18,000 commercial applications of conjoint analysis take place each year. 26
For example, Vithala Rao’s book, Applied conjoint analysis, and Bryan Orme’s book, Getting
Started with Conjoint Analysis: Strategies for Pricing Research, provide numerous examples of
the widespread use of conjoint analysis including, but not limited to, several high-profile
applications by large corporations and large public agencies such as (i) Microsoft for pricing
newly released hardware products, (ii) Proctor & Gamble for consumer-goods pricing and new
product development, (iii) Marriott Corporation for the development of the Courtyard hotel brand,
(iv) AT&T for developing optimal cellular plans and (v) the development of the EZ-Pass
electronic toll collection system by regional transit agencies in New York and New Jersey in the
1990s. 27

64.       Using survey data, conjoint analysis is a set of econometric and statistical techniques that
have been developed to study consumers’ decision-making processes, determining trade-offs
between products, features, and price, as well as quantifying consumers’ gains and/or losses of
utility when choosing between different alternatives. By simulating real world and/or hypothetical
choices between product features and prices under different levels of information, conjoint
analysis is ideally suited to model the impact of different choice scenarios on a consumer’s utility
function. Conjoint analysis has been accepted as a methodology sufficient to measure class-wide
damages in other deceptive advertising cases and in product defect cases across the country. 28



25
      See, for example, Rao, V. R. (2014). Applied Conjoint Analysis: Springer.,Orme, B. K. & Chrzan, K. (2017).
      Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc.
26
      Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
      Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 143.
27
      Ibid. pp. Foreword, Chapters 4.2, 14.11, and 14.18.
28
      See e.g., In Re Arris Cable Modem Consumer Litigation, No. 5:17-CV-01834-LHK, 2018 U.S. Dist. LEXIS
      136617 (N.D. Cal. Aug. 10, 2018); Khoday v. Symantec Corp., 93 F. Supp. 3d 1067, 1082 (D. Minn. 2015).
      See also TV Interactive Data Corp. v. Sony Corp., 929 F. Supp. 2d 1006, 1026 (N.D. Cal. 2013); Sanchez-
      Knutson v. Ford Motor Company, 181 F. Supp. 3d 988, 995 (S.D. Fla. 2016); Dzielak v. Whirlpool, 2017 WL
      6513347 (D.N.J. Dec. 20, 2017); In re ConAgra Foods, Inc., 90 F. Supp. 3d 919 (C.D. Cal. 2015); In Re Dial
      Complete Marketing and Sales Practice Litig., 320 F.R.D. 326 (D.N.H. 2017); Fitzhenry-Russell v. Dr. Pepper
      Snapple Group, Inc., No. 5:17-cv-00564, (N.D. Cal., June 26, 2018); Theodore Broomfield, et al. v. Craft
      Brew Alliance, Inc., No. 5:17-cv-01027-BLF (N.D. Cal., Sept. 25, 2018); Hasemann v. Gerber Products Co.,
      No. 15-cv-2995MKBRER (E.D.N.Y. Mar. 31, 2019).



Stefan Boedeker Expert Report                               19                                  CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 26 of 73




65.     The data required for a conjoint analysis is collected through a survey where study
participants are shown several product profiles with different levels of each attribute. The survey
participants are generally consumers who currently are, or recently have been, in the market for
the product of interest. After reviewing a set of choice menus of product attributes and their levels,
survey participants are then asked to indicate their preferences for those profiles. The product
profiles include choice options for different price points for each set of features on the choice
menu.

66.     After the completion of the CBC study, conjoint analysis uses data from the survey on the
attribute levels of the product profiles shown and the stated preferences for one choice set over
another to decompose the respondents’ preferences for the product into the partial contribution of
these attribute levels or part-worths to the overall product utility using appropriate statistical
methods, more specifically Hierarchical Bayesian Estimation and Mixed Logit models. These
advanced statistical techniques will be discussed in more detail in Section 4.3 below. These
statistical estimation techniques quantify the part-worths for attribute levels such that the resulting
estimated part-worths best predict respondents’ preferences or choices as a whole based on their
CBC study responses. By summing the respondents’ part-worths for different attribute levels, one
can determine the share of respondents that would have purchased the product made up of the
different levels of each attribute at a given price. By varying the price, we can estimate a demand
curve for a specific product.

67.     The price reduction needed to compensate for the loss of a feature (or the incremental
price consumers would pay for the inclusion of a feature) can then be estimated, and a variety of
choice situations and trade-offs between choices can be modeled, along with a precise
quantification of their outcomes. The precision, and thus the reliability, of the resulting
estimations depends on the number of survey participants. The more respondents that take part in
the survey, the more precise the resulting predictions will be. However, adding more respondents
to a survey is costly and the marginal benefit of adding respondents to a survey is declining. In
Section 5.1.2, I describe a rule of thumb on how many respondents to include in a conjoint survey.




Stefan Boedeker Expert Report                     20                                  CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 27 of 73




4.3     Statistical Estimation Techniques Utilized in CBC Studies

68.       After the completion of the survey, the conjoint analysis uses data from the survey to
decompose the respondents’ preferences for a product into the part-worths of its attribute levels
using appropriate statistical methods. The statistical models to be used in my analysis, Mixed
Logit Models and Hierarchical Bayesian Estimation (“HBE”), are widely employed in economics
and marketing research to analyze preferences over a discrete set of choices. 29 These statistical
estimation techniques quantify the part-worths for feature levels such that the resulting estimated
part-worths best predict respondents’ preferences or choices from the survey. By adding up the
part-worths by each respondent at the different attribute levels, one can determine the share of
respondents that would have purchased the product made up of the different levels of each
attribute and a given price.

69.       Mixed Logit models are based on the idea that each consumer assigns a utility to each
choice, and this utility measures the attractiveness of each choice. These utility values are
correlated with the attributes of the actual choice (e.g., products with a misleading claim) and the
price associated with that choice. The utilities can be correlated with observable characteristics
of the consumers making the choice (such as their age or income).

70.       The utility of each product consists of two components – a deterministic component and
a random component. The deterministic component can be modeled by observable factors such
as socio-economic and demographic characteristics of the consumers, product features, and
market conditions. In general terms, the random component, by contrast, summarizes all the
unobservable factors in the individual consumer’s choice process. In Mixed Logit models, the
random component is expressed through a logistic distribution function. Together with the
observable factors, this distribution function is used to predict the probability that a particular
consumer choice is made. 30




29
      See, for a detailed discussion, Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis:
      Sawtooth Software, Inc., Chapter 10.
30
      See, for example: Rao, V. R. (2014). Applied Conjoint Analysis: Springer., Chapter 4, for a detailed discussion
      of the use of mixed multinomial logit models in choice based conjoint studies.



Stefan Boedeker Expert Report                             21                                       CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 28 of 73




71.       Bayesian statistics is a field of statistics where the underlying model parameters are
assumed to be random variables rather than fixed quantities. Bayesian modelling is based on
assigning prior probability distributions to any unknown parameters. In this case, the unknown
parameters to be estimated are the part-worths of the attributes of a composite product derived
from the choice sets in the conjoint analysis. These parameters are estimated by a technique
referred to in the literature as Hierarchical Bayesian Estimation (“HBE”). 31

72.       In HBE, the parameter estimates are derived in a two-step hierarchical approach. At the
higher level, the individual consumers’ part-worths are assumed to follow a specified distribution
(like multivariate normal distribution or log-normal distribution). At the lower level, it is assumed
that the individual consumers’ choice probabilities can be described by a model, such as a Mixed
Logit model. Initial estimates of part-worths are estimated for each study respondent as a starting
point. New estimates are updated using an iterative process called “Gibbs Sampling” and
“Metropolis Hastings Algorithms.” 32 This process is typically repeated thousands of times
whereby at each iteration, an estimate is made for each parameter, conditional on current estimates
of the others. After many iterations, this process converges to the correct estimate for each of the
parameters.

73.       The HBE method combines random effect specifications at the aggregate level to account
for variation across individuals and specific modelling of choice probabilities at the individual
level. With market simulations, the performance of competing alternatives can be evaluated.

74.       The software program Sawtooth 33 is a commercially available and highly regarded
software to compute part-worths for the attribute and its levels for each attribute in the study. The
Sawtooth software applies the Hierarchical Bayesian Estimation technique explained above to
compute individual part-worths for each respondent and aggregate part-worths for all levels and




31
      See Ibid. Chapter 4.11, for a detailed discussion of the use of Hierarchical Bayesian Estimation in choice
      based conjoint studies.
32
      Ibid. p. 168.
33
      Sawtooth software is a world leader in market research for conjoint analysis providing powerful tools for
      measuring how consumers value features of a product or service. For more information, see
      www.sawtoothsoftware.com/.



Stefan Boedeker Expert Report                              22                                      CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 29 of 73




attributes in the study. The Sawtooth software allows the researcher to test different model
specifications.

75.       The Sawtooth software allows the researcher to “smooth” the part-worth estimates in a
way that higher price levels for a specific attribute combination are always associated with a lower
part-worth value. This feature ensures that, not only are aggregated consumer choices used, but
that individual consumer choices are also always associated with decreasing utility values for
increasing prices. When using a monotonicity constraint, the demand curves are smoother, and
therefore, the resulting market simulations have fewer extreme data points which makes them
more robust.

76.       Furthermore, advanced statistical methods can be applied to compute model-based
approximate confidence intervals for well-designed and well-balanced non-probability samples.
In 2016, the American Association of Public Opinion Research (“AAPOR”) issued a guidance
paper on “Reporting Precision for Nonprobability Samples” 34 which details approaches and
reporting guidelines for precision calculations performed for non-probability samples. For the
statistical analysis of the data obtained through the CBC study, I will apply one of the
recommended methods to obtain precision estimates and approximate confidence intervals at the
customary 95% level for the results of the study. The bootstrapping methodology and the use of
non-parametric percentile-based approaches have been endorsed as valid approaches by
AAPOR. 35 Furthermore, the aforementioned Sawtooth Software also allows for a non-parametric
approach in computing confidence intervals.

4.4     Measuring the Value of a Level of an Attribute Using CBC

77.       The following steps explain the mechanics of how the results of a CBC study can be used
to determine the value of an attribute.




34
      AAPOR Guidance on Reporting Precision for Nonprobability Samples -
      https://www.aapor.org/getattachment/Education-Resources/For-
      Researchers/AAPOR_Guidance_Nonprob_Precision_042216.pdf.aspx
35
      https://www.aapor.org/getattachment/Education-Resources/For-
      Researchers/AAPOR_Guidance_Nonprob_Precision_042216.pdf.aspx.



Stefan Boedeker Expert Report                         23                            CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 30 of 73




78.     Based on the part-worths derived from the CBC study, I can calculate the share of study
participants who would have purchased a certain product with one of the possible attribute level
combinations at a given price.

79.     In the example presented in Figure 3 below, 45% of study participants would buy Product
A without the desirable Attribute X for $30.00.

80.     If I now add the desirable Attribute X to Product A, all else equal and without changing
the price, I move up vertically and 80% of study participants would buy Product A.

81.     All else equal, if the price for Product A with Attribute X was increased to $50, the
percentage of study participants choosing Product A with the desirable Attribute X drops to 45%,
which was the same percentage of study participants who bought the Product A without the
desirable Attribute X for $30.00.

82.     Any further increase in price would make fewer study participants choose Product A with
the desirable Attribute X. In an economic sense, the CBC study has shown that consumers are
indifferent between buying Product A without the desirable Attribute X at $30.00 and buying the
otherwise identical product with the desirable Attribute X at $50.00. This implies that the value
of the desirable Attribute X to consumers is $20.00 ($50.00 minus $30.00).




Stefan Boedeker Expert Report                     24                             CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 31 of 73




        Figure 3: Measuring the Value of a Level of an Attribute Using CBC Analysis




      Source: Illustrative Example



83.      The calculation described above essentially finds the intersection between

         a. The curve representing the decreasing share of respondents who would have
             purchased Product A with the desirable Attribute X, and

         b. The horizontal (dotted red) line representing the share of respondents who would have
             bought the otherwise identical Product A without the desirable Attribute X.

84.      In more general terms, using the results from the CBC study, the value of each attribute
can be determined as follows:

         a. Find the share of study participants Swo who would pay Price P1 for a product without
             the attribute.




Stefan Boedeker Expert Report                    25                               CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 32 of 73




        b. Add the attribute and calculate the share of study participants Sw who would buy the
            Product at price P1.

        c. Incrementally increase the price until you find the price P2 for which the share of
            respondents buying the product with the attribute (Sw) equals the share of study
            participants buying the product without the attribute (Swo).

        d. The difference P2 minus P1 provides a reliable estimate of the value of the attribute.

4.5   Constructing Demand Curves

85.     By using the individual part-worths, it is possible to estimate the share of respondents who
would purchase a specific combination of attribute levels used in the conjoint survey. By varying
the price levels while keeping all other attributes constant, we can determine the demand curve
for any specific combination of product attributes and their levels as part of a market simulation.

86.     I estimate a regression function in which the price is a function of the attribute levels and
the share of respondents who would have purchased this particular attribute level combination.

87.     By changing the level of one attribute, for example for the attribute level “may contain
measurable amount of Heavy Metals” and “does not contain Heavy Metals”, while keeping all
other attributes constant, we can compute two demand curves:

        a. the Actual-World demand curve for a product without a label that says the product
            may contain heavy metals, and

        b. the But-For demand curve for the same product but with a label that says the product
            may contain heavy metals.

88.     If for a given volume the two demand curves result in different prices, one can then
determine the compensation purchasers would require so that the number of products sold in the
Actual World and the But-For-World remains unchanged.

89.     To assess the robustness of the demand curve estimation under a variety of market
conditions, I performed a comprehensive market simulation study. In my market simulations, I
used all variations of the attributes and levels defined in the conjoint study to test if economic
damages exist.


Stefan Boedeker Expert Report                    26                                  CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 33 of 73




90.       Market simulations 36 are necessary to convert the part-worths from the conjoint study into
reliable monetary measures reflecting consumer preferences and choices. These monetary
measures will ultimately be utilized to test and quantify how changes in an attribute will affect
the value that consumers put on that attribute. In general, different permutations of product
attributes and levels of those product attributes are applied in a market simulation to assess the
respondents’ choice probabilities for different combinations of product attributes and the resulting
economic loss. This approach allows to estimate the value of each attribute individually and in
combination with other attributes in the conjoint study.

4.6     Market Estimates vs. Individual Economic Loss

91.       My model is designed to provide market-wide estimates of economic loss. Sawtooth
estimates part-worths for each participant in the study. Therefore, it could be tempting to estimate
economic loss at the individual level. As I discuss in the following, such analysis will provide
unreasonable results and would not be reliable.

92.       It is well-established that individual level part-worth estimates of conjoint models are not
reliable at the individual level and that results should only be considered at the aggregate level,
as summarized by Brian Orme, one of the authors of the Sawtooth conjoint software which I rely
on in my analysis 37:

             Since the late 1990s, hierarchical Bayes has permitted individual-level
             estimation of part-worth utilities from CBC data. But to compute individual-
             level models, HB uses information from many respondents to refine the utility
             estimates for each individual. Therefore, one usually does not calculate
             utilities [part-worths] using a sample size of one.

93.       Or as Hauser & Rao (2004) explain 38:


36
      Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc., Chapter
      10.
37
      Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
      Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 68.
38
      Hauser, J. R. & Rao, V. R. (2004). Conjoint Analysis, Related Modeling, and Applications. In Marketing
      Research and Modeling: Progress and Prospects (pp. 141-168): Springer, p. 18.



Stefan Boedeker Expert Report                            27                                     CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 34 of 73




            […] while consumers are heterogeneous, there is information in the
            population distribution that can be used to constrain the estimates of the
            partworths for each respondent. […] The researcher does not attempt to
            estimate point-values of the partworths, but endeavors to fully characterize
            the uncertainty about those estimates (mean and posterior distribution).

94.      While these quotes make a strong argument not to rely on individual estimates, in the
following, I illustrate further why individual estimates are not reliable.

95.      For example, one of my conjoint surveys explained in the later sections contains six
attributes. Five attributes are binary and the sixth attribute, price, has five levels. Therefore, the
survey includes 160 permutations 39 of the attributes. Based on my survey design, each respondent
sees 15 screens with two choices on each. Hence, each respondent sees a total of 30 combinations
of the six attributes in the conjoint survey. That means that each respondent sees only 18.8% 40 of
all possible permutations. It would therefore be very difficult to predict whether a specific
respondent would choose a particular attribute combination over another attribute combination
that this respondent has not actually seen in her survey and for which we have not collected any
data. In order to properly predict how a specific respondent would choose between two choice
sets, we would need to have each respondent go through many more choice sets – a tiring exercise
for each respondent and not necessary for the purpose of my research.

96.       We are interested in how the market overall would react to a change in the attributes of a
product. We are not interested in the probability of each individual survey participant purchasing
all possible attribute combinations.

97.      Estimating the share of respondents who would purchase a particular attribute
combination does not require precise predictions for each individual respondent. By estimating a
share at the aggregate level, we are able to provide an estimation that – in the aggregate – is
reliable.




39
      160=2x2x2x2x2x5.
40
      18.8%=30/160.



Stefan Boedeker Expert Report                     28                                 CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 35 of 73




98.       This approach is analogous to the use of statistical sampling to predict consumer behavior
in general. No sampling-based model designed to predict consumer behavior would make
predictions based on a sample size of one consumer because such a model would fail to predict
market-wide consumer behavior and preferences.

5 Design and Implementation of CBC Study for Economic Loss Calculations

99.       In this chapter I discuss the design and implementation of my CBC study. I describe
technical design details, criteria for choosing attributes, the implementation of the CBC study and
the pre-test I conducted to ensure the survey provided reliable results.

5.1     Technical Design Details

100.      In this Section, I discuss the technical design details that I implemented to make my CBC
for economic loss calculations reliable.

5.1.1     CBC Study Design

101.      The CBC methodology employed in the conjoint survey randomly assigns choices from
all possible choice permutations with equal likelihood and with uniform frequency of each level
of each attribute and each pair of attribute/level permutations. That is, the CBC design is balanced
and orthogonal. Balanced and orthogonal surveys are commonly employed in CBC. 41 The
importance of an orthogonal and balanced design lies in the fact that designs of this type are 100%
efficient. Efficiency implies that the resulting estimations have the smallest mean squared error
out of all possible designs. 42 The mean squared error measures the level of variation and, as such,
the precision of the resulting estimates. The smaller the mean squared error of an estimate the
more precise it is. As such, efficiency of a design is a measure of the information obtained from
a design. Therefore, more efficient designs imply more reliable results. 43



41
      Bakken, D. & Frazier, C. L. (2006). Conjoint Analysis: Understanding Consumer Decision Making. In The
      Handbook of Marketing Research (pp. 607-670). Thousand Oaks: Sage Publications, Inc. Chapter 15.
42
      The mean squared error (MSE) is calculated as the average of the squared distances between the estimator and
      what is estimated, or the “errors.” Efficient designs are ones that minimize the MSE.
43
      The standard error is the standard deviation of the sampling distribution of a statistic. A smaller standard error
      implies a smaller margin of error, which results in a tighter confidence interval around an estimate.



Stefan Boedeker Expert Report                               29                                        CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 36 of 73




102.      Based on a review of relevant materials, including but not limited to product packaging
and sales data, I designed and performed a total of two conjoint surveys:

          a. Acana Misrepresentation Survey;

          b. Acana Omission Survey.

103.      In Section 2.2, I showed the results of my analysis of the Products’ sales during the
analysis period (see Table 2). Based on this analysis, I chose one Acana-brand Product with the
highest revenue and/or the named plaintiff purchased as the products for my misrepresentations
survey: Acana Regionals Meadowland with Free-Run Poultry, Freshwater Fish, and Nest-Laid
Eggs Dry Dog Food 25lb (“Acana study product”, see Table 2). To demonstrate that economic
loss can be estimated for different package sizes, I chose 25lb as this size generated most revenue.

5.1.2     Sample Size

104.      Orme 44 recommends that the survey sample size should be computed according to the
following formula:

                                                 𝑛𝑛𝑛𝑛𝑛𝑛
                                                        ≥ 1,000
                                                   𝑐𝑐

105.      Where n is the number of respondents, t is the number of choice sets (15), a is the number
of alternatives per set (2) and c is the maximum number of levels in any attribute (5). Entering
the chosen values for each variable shows that n should be greater than 167:

                                 𝑛𝑛∗15∗2                     1,000∗5
                                           ≥ 1,000 or 𝑛𝑛 ≥             = 166.67
                                   5                          15∗2


106.      In each of my surveys, I decided to include 167 respondents from New York and between
398 and 417 participants from the remainder of the United States, well exceeding the minimum
number of respondents that Orme 45 recommends. In total, my four surveys included 2,375
respondents (Table 11).




44
     Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc, p. 96.
45
      Ibid.



Stefan Boedeker Expert Report                          30                                     CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 37 of 73




5.1.3     Target Population

107.      I understand that the Class in this case will be defined as all persons who reside in the
State of New York who, from June 1, 2016 to the present, purchased Acana dog food products at
issue in the State of New York for household or business use, and not resale.

108.      To select a sample that adequately represents the class members, survey respondents were
only included in the survey if they met the following criteria:

          a. Respondents are 18 years or older;

          b. Respondents live in the United States;

          c. Respondents or a close family member are not working in advertising agency or
              market research;

          d. Respondents or a close family member are not working for a company that
              manufactures or sells dog food;

          e. Respondents have had at least one dog in the past 3 years;

          f. Respondents have purchased, or were involved in the purchasing decision, of dry dog
              food in the past 3 years;

          g. Respondents have purchased dog food from at least one premium dog food brand in
              the past 3 years. 46

5.2     Choosing Attributes for the CBC Study

109.      Choosing attributes and their respective levels is an important aspect of proper conjoint
study design. In the following I describe the general consideration for attributes, the process of
selecting attributes and the design of the choice menus that present the attributes.




46
      The list of competitor premium dog food was identified from a variety of sources: CPF1813214, slide 72;
      CPF1767531; and identified as “Competitors” in Expert Report of Dr. Robert H. Poppenga, DVM, PhD,
      DABVT, dated August 06, 2019, Scott Weaver v. Champion Petfoods USA Inc. and Champion Petfoods LP,
      United States District Court Eastern District of Wisconsin Milwaukee Division, Case No. 2:18-cv-1996-JPS.



Stefan Boedeker Expert Report                           31                                     CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 38 of 73




5.2.1    General Considerations

110.     In conjoint analysis, an attribute is described as a characteristic or feature of a product,
which is comprised of different levels. Each attribute must have at least two levels. An attribute
with two levels is binary and may indicate whether a product has a certain characteristic or not.
For example, in this case the product may be labeled to contain heavy metals or not.

111.     Most products have numerous attributes. Not all of the attributes of a product have to be
shown in the conjoint menus. In practice, researchers often instruct survey respondents to assume
that they are purchasing the product of interest with a specific set of attributes that does not vary,
and then vary some of the many attributes that define a product typically focusing on important
and relevant attributes. For example, even though having wheels is utterly important for driving
a vehicle safely, researchers would typically not include the number of wheels in the conjoint
analysis assessing demand for vehicles as all modern cars have four wheels, an attribute that does
not vary between different makes or models.

112.     The academic literature recommends that CBC studies involve eight or fewer attributes,
each comprised of two to five levels, in order to avoid fatigue and in order to consider the general
ability of participants to process information. 47

113.     V. R. Rao (2014) suggests two sources available for determining relevant attributes: 48

         a. Previous consumer surveys or market surveys;

         b. A pilot survey in which respondents are asked to rank a large selection of attributes.

114.     Orme recommends not showing more than six attributes in a conjoint study. 49 Hence,
besides the origin and price, which is required to determine the monetary value, I added other
attributes as “decoys” to distract respondents from the real focus of the study. I selected the decoy
attributes based on Defendants’ packaging. These attributes are deemed to be relevant to
consumers. That does not mean that these attributes need to be the most important attributes to

47
     Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
     Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 53.
48
     Rao, V. R. (2014). Applied Conjoint Analysis: Springer, p. 43.
49
     Orme, B. (2002). Formulating Attributes and Levels in Conjoint Analysis. Sawtooth Software Research Paper
     Series, p. 1.



Stefan Boedeker Expert Report                            32                                    CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 39 of 73




consumers. Nor does it mean that the attributes currently need to be part of currently available
products. Researchers regularly conduct conjoint surveys to assess how consumers value
attributes manufacturers might consider adding to their products in the future.

5.2.2    Choice of Attributes for the Specific Study

115.     The goal of my studies is to assess the value that customers who purchase the Products
would place on misrepresentations and omissions.

5.2.2.1 Misrepresentation Surveys

116.     The misrepresentations to be tested are as follows: 50

         a. Biologically Appropriate;

         b. Fresh Regional Ingredients;

         c. Delivering Nutrients Naturally.

117.     I included these three misrepresentations as attributes and/or levels. The “Fresh and
Regional” attribute was broken up into three levels to test the impact of each individual claim and
the combination of the two (“Fresh and Regional”, “Fresh”, and “Regional”). In order to prevent
survey participants from focusing only on the attributes of interest 51, I included two additional
decoy attributes that are not of interest, after reviewing the package of the Acana study product. 52
I chose “WholePrey Diet”, “High Palatability” as they were also promoted and advertised on the
actual package along with the misrepresentations subject to this litigation.

118.     Price is an important attribute of conjoint surveys and required to estimate the demand
curves for my study. Conjoint analysis imitates the real-world purchase situation and the price
levels presented to the respondents in the survey should cover an appropriate range of actual retail
market prices. These prices reflect a market equilibrium of supply and demand in the Actual
World. Three considerations determined the price range included in the study:



50
     Complaint, ¶12.
51
     Researchers often refer to this as focalism bias.
52
     25LBAcanaMeadowland_2015.pdf.



Stefan Boedeker Expert Report                            33                          CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 40 of 73




         a. First, generally, the price range should cover realistic prices for the product. For
             example, a price of $0.25 for a 25-lb of dog food would not be realistic as the typical
             retail price of dog food is far higher. Similarly, a price of $200 would also not be
             realistic for the same size bag of dog food. From 2016 through 2018, in New York,
             the MSRP of Acana Meadowlands 25lb ranged from $65.99 to $68.99. 53 As of
             February 2021, Acana Meadowlands in a 25-lb bag retails for $73.99 on
             Chewy.com. 54

         b. Second, prices can and need to be higher or lower than the prices of currently offered
             products as we test product attribute combinations that might not yet be available in
             the market.

         c. Third, in the case where the impact of false and misleading advertising has to be
             assessed, the price for a product where it is known that the advertised claim is false
             and/or misleading has to be determined. However, such product is currently not
             available in the market. Hence, in order to estimate a demand curve for the product
             where it is known that the advertised claim is false and/or misleading, prices both
             below and above the price points common in the market have to be included.

119.     Because Defendants’ products are being sold in different bag sizes, I used the most
common bag size of 25-pounds in my survey. I chose five price levels between $46.99 and $87.99
as representative prices for a 25-pound bag. Those are not meant to be the exact prices charged
for the products in the market but are reflective of the real-world price range as evidenced in
Defendants’ documents. 55 In my opinion, the chosen price range complies with the considerations
for choosing product prices in CBC studies.

120.     Table 4 below shows all attributes and their levels of the Acana misrepresentation survey.




53
     CPF2117046.
54
     https://www.chewy.com/acana-meadowland-grain-free-dry-dog/dp/123873, last accessed on February 18,
     2021.
55
     See CPF2117046-8 for a list of Defendants’ suggested retail prices (MSRP) for Acana products in New York
     for 2016-2018.



Stefan Boedeker Expert Report                          34                                    CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 41 of 73




               Table 4: Acana Misrepresentation Survey - Attributes and Levels

       Attribute                        Levels

1      Biologically Appropriate            1. Label Included (Biologically Appropriate)
                                           2. No Label Included


2      WholePrey Diet                      1. Label Included (WholePrey Diet)
                                           2. No Label Included


3      High Palatability                   1. Label Included (High Palatability)
                                           2. No Label Included


4      Ingredient Sourcing                 1. Fresh Regional Ingredients
                                           2. Fresh Ingredients
                                           3. Regional Ingredients
                                           4. No Label Included


5      Delivering Nutrients Naturally      1. Label Included (Delivering Nutrients Naturally)
                                           2. No Label Included


6      Price per 25-pound bag              1. $46.99
                                           2. $57.99
                                           3. $66.99
                                           4. $73.99
                                           5. $87.99

5.2.2.2 Omission Surveys

121.     The omissions to be tested are as follows: 56

         a. Heavy metals (Lead, Arsenic, Mercury, Cadmium);

         b. Bisphenol A (BPA);


56
     Complaint, ¶¶5-7.



Stefan Boedeker Expert Report                     35                                 CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 42 of 73




         c. Regrinds;

         d. Expired ingredients.

122.     I included the four omissions as attributes and levels so that I can assess the value that
consumers would place on those. I also included an additional attribute that is not of interest, use
of artificial preservatives, as a distractor attribute which prevents survey participants from
focusing only on the attributes of interest.

123.     I chose five price levels between $46.99 and $87.99 as representative prices for a 25-
pound bag of Acana omissions study product. Those are not meant to be the exact prices charged
for the products in the market but are reflective of the real-world price range. 57 In my opinion,
the chosen price range complies with the considerations for choosing product prices in CBC
studies. 58

124.     All attributes of the Acana omission survey, including the price attribute, and their levels
are shown in Table 5 below. The descriptions for the attributes were provided by Plaintiffs’
counsel.




57
     See CPF2117046-8 for a list of Defendants’ suggested retail prices (MSRP) for Acana products in New York
     for 2016-2018.
58
     See ¶123 for the considerations.



Stefan Boedeker Expert Report                          36                                    CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 43 of 73




                      Table 5: Acana Omission Survey - Attributes and Levels

            Attribute                                         Levels

    1     Artificial            1. May contain artificial preservatives. Artificial preservatives are
          Preservatives            added to food to fight spoilage caused by bacteria, molds, fungus,
                                   and yeast.
                                2. [No Label Included]


    2     Expired               1. May contain expired ingredients. Expired ingredients are
          Ingredients              ingredients that have passed their “shelf life” date.
                                2. [No Label Included]
    3     Heavy                 1. May contain measurable amounts of heavy metals such as lead,
          metals                   arsenic, mercury, and/or cadmium.
                                2. [No Label Included]

                                1. May contain measurable amounts of BPA. BPA is a chemical
    4     BPA
                                   compound used in plastic.
                                2. [No Label Included]


    5     Regrinds              1. May contain regrinds. Regrinds are previously made dry dog food
                                   that is ground and then used in another batch of dry dog food.
                                2. [No Label Included]


    6     Price                 1. $46.99
                                2. $57.99
                                3. $66.99
                                4. $73.99
                                5. $87.99

       Source: BRG conjoint study.



5.2.3     Design of Choice Menus

125.      Each study participant was given 15 CBC exercises. Each choice exercise consisted of
two choices with various combinations of attribute levels and prices. As part of the introduction
to the conjoint module, participants were introduced to each attribute. In addition, they could also




Stefan Boedeker Expert Report                         37                                  CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 44 of 73




recall the information provided on each attribute in each conjoint exercise by hovering their
mouse over a help icon.

126.     In each of the 15 exercises, respondents were presented with two choices out of 320 or
160 permutations. 59 Hence, each respondent saw a total of 30 permutations. After respondents
choose their preferred option, they answer, “would you purchase the option you selected above?”
This design is called the “dual-response none method” 60 and provides additional information
because it is possible that the respondent would not want to buy any of the two options but prefers
Option 1 over Option 2.

127.     In his seminal publication on conjoint analysis, Rao discusses the number of choices
represented on one choice menu. 61 Recent eye-tracking studies have shown how respondents
react to conjoint screens. The authors realized the value of limiting the number of options shown
on each screen to two rather than three or five as had been often done in the past. 62 Following
the academic research, I designed the study with two choice options per screen to enable
respondents to process the complete information provided and to avoid issues of fatigue.

128.     It is a known phenomenon that choices presented earlier in a list of choices in a
questionnaire are disproportionately likely to be selected. 63 This phenomenon is known as order
bias. To avoid order bias in my study, each respondent saw the attributes in a randomly assigned
order– except for price, which is always shown last. The reason for showing price last lies in the
fact that the respondents must see the attributes of the product first to be able to decide for or
against the purchase of an option. Also, per standard practice, while the order of attributes varied


59
     For the misrepresentation surveys, four attributes with two levels, one attribute with one level, one attribute
     (price) with five level yields 320 (=2x2x2x4x2x5). For the omission surveys, five attributes with two levels
     and one attribute (price) with five level yields 160 (=2x2x2x2x2x5).
60
     Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc, pp. 123-
     124.
61
     Rao, V. R. (2014). Applied Conjoint Analysis: Springer, pp. 132-133.
62
     Meyerding, S. G. (2018). Combining Eye-Tracking and Choice-Based Conjoint Analysis in a Bottom-up
     Experiment. Journal of Neuroscience, Psychology, and Economics, 11(1), 28., Bansak, K., Hainmueller, J.,
     Hopkins, D. J. & Yamamoto, T. (2019). Beyond the Breaking Point? Survey Satisficing in Conjoint
     Experiments. Political Science Research and Methods, 1-19.
63
     Krosnick, J. A. & Alwin, D. F. (1987). An Evaluation of a Cognitive Theory of Response-Order Effects in
     Survey Measurement. Public Opinion Quarterly, 51(2), 201-219.



Stefan Boedeker Expert Report                              38                                        CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 45 of 73




between respondents, the order of attributes a specific respondent would see throughout his
exercises did not vary.

129.     For the Acana misrepresentation survey, respondents were introduced to the same
hypothetical purchase situation, but were asked to assume that they are purchasing a bag of the
Acana study product 64:

             “Next, we have a brief exercise to help us learn about your dog food purchase
            preferences. Assume that you are purchasing a 25-pound bag of Acana
            Regionals Meadowland dry dog food.

            On the next 15 screens you will see different combinations of dog food labels
            that may be present on the bag at various price points. On each screen, please
            select the option that matches your preference. Assume that the dog food
            varies only on the features presented on the choice screen.

            There are no right or wrong answers. We are simply interested in your
            opinion. We hope you find this exercise interesting.”

130.     In the introduction screen, respondents were shown the front and back images of the
Acana study product. The actual package images without any modification were used.
Respondents had to confirm that they had reviewed the dog food images to proceed to the next
step.

131.     Figure 4 shows examples of actual Acana packaging. 65 I adapted the general design,
including font type and size, as well as background color in designing the attributes for the Acana
misrepresentation survey. Table 6 shows the attribute description that respondents reviewed on
the following screen. Respondents had to confirm again that they had reviewed the attribute
descriptions to proceed to the next step.




64
     Screenshots of the surveys are included as Appendix 1.
65
     CPFB00042.



Stefan Boedeker Expert Report                           39                         CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 46 of 73




                Figure 4: Descriptions on the Acana Study Product’s Packaging




     Source: Bates CPFB00042.



               Table 6: Acana Misrepresentation Survey - Attribute Descriptions

   Attribute                     Description

   Biologically Appropriate




Stefan Boedeker Expert Report                  40                           CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 47 of 73




   Attribute                    Description

   WholePrey Diet




   High Palatability




Stefan Boedeker Expert Report                 41                CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 48 of 73




   Attribute                          Description

   Ingredient Sourcing




   Delivering Nutrients
   Naturally




   Price                              Price per 25-pound bag

       Source: Screenshot of BRG survey fielded by Amplitude Research



132.      Figure 5 below shows an example of a choice menu for the Acana misrepresentation
survey which incorporates the recommendations of proper choice menus design as discussed in
this section.


Stefan Boedeker Expert Report                         42                    CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 49 of 73




        Figure 5: Acana Misrepresentation Survey - Example of a CBC Choice Menu




Source: Screenshot of BRG survey fielded by Amplitude Research

133.     For the Acana omission survey, respondents were introduced to a hypothetical purchase
situation where they are told to assume that they are purchasing a bag of their favorite dog food.
The purchase situation and characteristics of the dog food given to respondents was as follows 66:

             “Next, we have a brief exercise to help us learn about your dog food purchase
            preferences. Assume that you are purchasing a 25-pound bag of your favorite
            dry dog food.

            The exercise has 15 screens with different combinations of dog food labels
            and prices. Assume that the dog food varies only on the features presented on
            the choice screen. Please select the option that matches your preference.

            There are no right or wrong answers. We are simply interested in your
            opinion. We hope you find this exercise interesting.”



66
     Screenshots of the surveys are included as Appendix 1.



Stefan Boedeker Expert Report                           43                         CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 50 of 73




134.      For the two surveys testing omissions, no packaging image was presented to the
participants because, by definition, omissions are not present on any current packages of either
brand. I would not be able to anticipate how Defendant would display if required, the contested
omissions. Hence, I did not try to emulate Defendant’s design and provided respondents with a
text-based description of the Omissions.

135.      In the following screen of the conjoint survey, respondents were shown attribute
descriptions (Table 7). Respondents had to confirm that they have reviewed the attribute
descriptions to proceed to the next step.

                      Table 7: Acana Omission Survey - Attribute Description

  Attribute                     Description


  Artificial Preservatives      May contain artificial preservatives. Artificial preservatives are added to
                                food to fight spoilage caused by bacteria, molds, fungus, and yeast.

  Expired Ingredients           May contain expired ingredients. Expired ingredients are ingredients that
                                have passed their “shelf life” date.

  Heavy metals                  May contain measurable amounts of heavy metals such as lead, arsenic,
                                mercury, and/or cadmium.

  BPA                           May contain measurable amounts of BPA. BPA is a chemical compound
                                used in plastic.

  Regrinds                      May contain regrinds. Regrinds are previously made dry dog food that is
                                ground and then used in another batch of dry dog food.

  Price                         Price per 25-pound bag

       Source: BRG conjoint study.



136.      Figure 6 below shows an example of a choice menu for the Acana Omission Survey which
incorporates the recommendations of proper choice menus design as discussed in this section.




Stefan Boedeker Expert Report                          44                                   CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 51 of 73




             Figure 6: Acana Omission Survey - Example of a CBC Choice Menu




Source: Screenshot of BRG survey fielded by Amplitude Research.

5.3     Implementing the CBC Study

In the following I describe how I implemented the CBC study as an Internet panel survey. I
describe the advantages of internet panels and discuss the vendor I chose to implement the
internet panel survey.

5.3.1    Internet Panel Surveys

137.     Current research suggests that internet surveys have great advantages over other
traditional survey methods. For instance, studies have found that computer data collection yields
higher concurrent validity, with less chance of participants framing answers to attempt to please
the questioner, and less random measurement error when compared to mall intercept and




Stefan Boedeker Expert Report                         45                         CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 52 of 73




telephone surveys. 67 Internet surveys also allow for broad geographic reach to areas where
surveying via mall intercept or other face-to-face methods are not be feasible. 68 The efficacy of
internet-based surveys is also due to large internet panels retained by specialized market research
firms. These firms employ trained professionals who program, administer, and quality control the
surveys to increase the quality of the results.

138.     Internet surveys have become a standard tool in the corporate world. According to the
Global Research Business Network, internet surveys now account for more than a quarter of
global market and social research revenues. In many of the world’s top research markets, internet
surveys are now the primary means of research. 69 Well-executed internet survey research is
regularly accepted by courts. 70

139.     The conjoint survey was administered via an online panel. The survey vendors
implementing conjoint surveys followed accepted standards regarding:

         a. Survey panelist recruiting;

         b. Strategic partnerships with other market research firms;

         c. Use of advanced software and technology;

         d. Use of proprietary survey completion time tracker;

         e. High quality filtering system to track respondent information and respondent behavior
             to deliver the highest quality sample;

         f. Best practices of quality control - including removal of sign-ups who provide
             inconsistent demographic information;



67
     Yeager, D. S., Krosnick, J. A., Chang, L., Javitz, H. S., Levendusky, M. S., Simpser, A. & Wang, R. (2011).
     Comparing the Accuracy of Rdd Telephone Surveys and Internet Surveys Conducted with Probability and
     Non-Probability Samples. Public Opinion Quarterly, 4(1).
68
     See Diamond, S. S. (2011). Reference Guide on Survey Research. In Reference Manual on Scientific Evidence
     (3rd ed.): Washington D.C.: National Academies Press., p. 406.
69
     Rao, L. (2015). The Next Frontier for Online Survey Companies: Law Firms. Fortune. Retrieved from
     http://fortune.com/2015/09/16/online-survey-companies-law-firms/.
70
     Isaacson, B., Hibbard, J. D. & Swain, S. D. (2008). Why Online Consumer Surveys Can Be a Smart Choice in
     Intellectual Property Cases. IPL Newsl., 26(3).



Stefan Boedeker Expert Report                            46                                     CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 53 of 73




         g. Survey participation validation.

140.     As is standard survey practice for surveys used in litigation proceedings, the conjoint
survey was conducted in a “double-blind” fashion, 71 that is, neither the vendor nor the respondents
should be aware of the survey sponsor or the ultimate intention of the survey. Additionally, the
data collection and initial tabulation was automated and concurrent with answering the online
questionnaire.

141.     To ensure that the data generated by the survey are of the highest quality, additional
quality control measures were implemented:

         a. The panel owner tracked which panel members responded to the survey. Each
             respondent was only allowed to respond to a given survey once. As is standard
             practice, the detailed information on the respondents was not shared with us;

         b. The survey also included control measures to evaluate the extent to which respondents
             were involved in completing the survey. These may include: a review of each
             respondent's survey completion time, review of text field responses, straight-line
             testing, and other filtering techniques that filter automated responses and result in
             superior data and higher quality feedback.

142.     In summary, properly designed and well-executed internet-based surveys have been used
to draw valid statistical inferences about the target population, provide reliable results and
maintain accepted advantages over other recruiting methodologies. I follow standard practice
tested and developed in many litigation cases.

5.3.2    Vendor Selection

143.     I commissioned Amplitude Research (“Amplitude”), a specialized survey company, to
conduct my study as an internet panel survey.

144.     Founded in 2002, Amplitude Research® is one of the leading mail, telephone and online
survey companies serving clients throughout the United States, Canada, South America, and Asia.
Clients include commercial, educational, and governmental organizations. Amplitude Research®

71
     Diamond, S. S. (2011). Reference Guide on Survey Research. In Reference Manual on Scientific Evidence (3rd
     ed.): Washington D.C.: National Academies Press.



Stefan Boedeker Expert Report                          47                                    CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 54 of 73




is a member of the American Marketing Association (AMA), Marketing Research Association
(MRA), Interactive Marketing Research Organization (IMRO), and Marketing Research
Association of South Florida, and adheres to the professional guidelines for survey companies
applied by these organizations. Amplitude Research is also A+ Rated by the Better Business
Bureau. 72

145.      Amplitude programed and hosted the surveys of my design and provided me with the raw
data to analyze the preferences and choices of consumers. Amplitude conducted the field work in
September and October 2020.

5.4     Pre-Test

146.      The Reference Guide on Survey Research 73 recommends administering a “pre-test”
survey, which is defined as administering the proposed survey to a small sample of the same
target population before conducting the full-scale study. Properly conducted pre-tests can inform
the researcher of potential flaws in the survey design or sources of potential misunderstanding of
the meaning of questions, giving the researcher a chance to rephrase and change wording of the
questionnaire to be clear and unambiguous. 74

147.      As the first phase of the field work, I conducted a pre-test of the surveys with 155
respondents to confirm that participants understand the questions and can perform the exercises.
The participants in the pre-test were selected based on the same criteria as participants for the
main survey. The pre-test participants were presented with the questionnaires I had designed for
the surveys. In addition, the survey vendor conducted detailed phone interviews with 40
participants regarding the understanding of the purchase scenario described and the conjoint
exercises. The results of this pre-test indicated that participants neither had problems
understanding the questions in the survey nor understanding the purchases options presented in
the choice menus. 75 I also reviewed the part-worths computed based on around 50-80 pre-test


72
      http://www.amplituderesearch.com/survey-company.shtml.
73
      Diamond, S. S. (2011). Reference Guide on Survey Research. In Reference Manual on Scientific Evidence (3rd
      ed.): Washington D.C.: National Academies Press.
74
      Ibid. pp. 388-389.
75
      For details on the pre-test phone interviews, see Appendix 2.



Stefan Boedeker Expert Report                             48                                  CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 55 of 73




responses for each study and conducted a number of diagnostic tests on the raw conjoint
responses. I did not identify any issue that would indicate that respondents had not understood
the survey. Hence there was no need to change the survey design and I rolled out the survey to a
total of 2,375 participants. As is standard practice in cases when no survey design changes are
needed, the responses of the pre-test group were included in the survey.

6 Empirical Conjoint Study Results

148.    In this section, I describe the results of the empirical study. I start with an overview before
summarizing the results of the study.

6.1    Overview

149.    A total of 1127 panel members participated in the two conjoint surveys. In the following,
I first present a descriptive analysis of the participants’ demographics. I then discuss the results
of the representativeness tests before presenting the economic loss estimates derived from my
conjoint survey.

6.2    Demographics

150.    Respondents provided information on demographics and socio-economic variables, such
as their age, gender, household income, and educational background. Table 8 shows the
demographic distribution of respondents across all surveys. Appendix 3 provides the
demographics of each survey in more detail.

151.    Slightly more women (54.9%) than men participated in the survey. This may reflect that
more women than men purchase food for the household. The demographics of survey participants
indicate that older, better educated, and more affluent households are the main consumer
segments purchasing premium dog foods. 13.9% of respondents had purchased Champion dog
food and 29.6% of respondents reside in New York.

152.    98.9% of respondents had a clear understanding of the survey. The few respondents who
indicated that they did not have a clear understanding of the survey questions had to respond to a
follow-up question that asked respondents to describe what they did not understand. Some of the
comments of the few confused respondents indicated that these respondents were not familiar


Stefan Boedeker Expert Report                     49                                  CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 56 of 73




with the concept of conjoint analysis. Not being familiar with conjoint analysis does not invalidate
a participant’s responses. I therefore included these responses in my further analysis.

                                        Table 8: Survey Demographics

                                                                   Misrepresentation          Omission          Total
 Category                Label                                     Count           Share      Count   Share     Count   Share
 Gender                  Male                                                256       45.1    275       49.2     531    47.1
                         Female                                              312       54.9    284       50.8     596    52.9
 Age                     18 - 29                                              57        10       60      10.7     117    10.4
                         30 - 44                                             160       28.2    188       33.6     348    30.9
                         45 - 59                                              80       14.1    161       28.8     241    21.4
                         60 or higher                                        271       47.7    150       26.8     421    37.4
                         Below 18
 Household Income        Less than $25,000                                    84       14.8      59      10.6     143    12.7
                         $25,000 to $34,999                                   72       12.7      61      10.9     133    11.8
                         $35,000 to $49,999                                   60       10.6      62      11.1     122    10.8
                         $50,000 to $74,999                                  100       17.6      90      16.1     190    16.9
                         $75,000 to $99,999                                   75       13.2      73      13.1     148    13.1
                         $100,000 to $149,999                                 83       14.6    108       19.3     191    16.9
                         $150,000 or more                                     67       11.8     88       15.7     155    13.8
                         Prefer not to answer                                 27        4.8      18       3.2      45      4
 Education               Less than high school                                 7        1.2      10       1.8      17     1.5
                         High school                                         106       18.7      95       17      201    17.8
                         Some college                                        176        31     176       31.5     352    31.2
                         Bachelor's degree or higher                         279       49.1    278       49.7     557    49.4
 Pet Information         1                                                   327       57.6    301       53.8     628    55.7
                         2                                                   152       26.8    174       31.1     326    28.9
                         3                                                    62       10.9      52       9.3     114    10.1
                         4 or more                                            27        4.8      32       5.7      59     5.2
                         None
 Clear Understanding     Yes                                                 562       98.9    553       98.9    1115    98.9
                         No                                                    6        1.1      6        1.1      12     1.1
 Awareness of Lawsuit    I am aware of at least one lawsuit                   84       14.8    123        22      207    18.4
                         I am not aware of any lawsuits                      383       67.4    342       61.2     725    64.3
                         Don’t know / Unsure                                 101       17.8      94      16.8     195    17.3
 Champion & NY           Champion Purchasers                                  79       13.9      89      15.9     168    14.9
                         New York Residents                                  168       29.6    167       29.9     335    29.7
                         Champion Purchasers & NY Resident                    37        6.5      38       6.8      75     6.7

       Source: BRG analysis of conjoint study responses.




Stefan Boedeker Expert Report                                 50                                            CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 57 of 73




6.3     Survey Validation

153.      In this Section, I present the results of a survey I conducted to assess what consumers
expect when they see certain statements about positive attributes of a premium dog food product.
In addition, I present two approaches to validating the conjoint survey results: First an importance
score, which shows the relative importance of each attribute to the survey participants. Second,
the Root Likelihood, which is a measure of the goodness of fit of the underlying econometric
logit model.

6.3.1     Importance Score

154.      An importance score reflects the maximum effect each attribute has upon product choice.
It is an intuitive measure that is easy to compute. 76 I quantified the relative importance of all
attributes in the four surveys, including price, and also included a confidence interval for each
metrics. 77 For the Acana misrepresentation survey, Price has the highest importance share
(38.5%), followed by Fresh & Regional (14.9%) and Delivering Naturally (14.0%). In the Acana
Omission survey, the attribute Price has a lower importance score than in the Acana
Misrepresentation survey. This implies that the other attributes have a higher importance weight
in the Omission surveys than the other attributes in the Misrepresentation surveys.




76
      Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
      Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, p. 11.
77
      Orme, B. K. & Chrzan, K. (2017). Becoming an Expert in Conjoint Analysis: Sawtooth Software, Inc, p. 183.



Stefan Boedeker Expert Report                            51                                     CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 58 of 73




                                        Table 9: Importance Score

                                                             Acana Misrepresentation
                Attribute                                 Low    Median        Upper
                Price                                      37.0       38.6           40.1
                Delivering Nutrients Naturally             13.1       14.0           14.9
                Fresh & Regional                           13.7       15.0           16.2
                Low Temperature/High
                Palatability                                  10.7         11.5              12.3
                Whole Prey                                     8.9          9.8              10.7
                Biologically Appropriate                      10.3         11.1              12.0

                                                                     Acana Omissions
                Attribute                                 Low         Median       Upper
                Price                                      17.5           19.3          21.1
                Regrinds                                    5.2            6.5           7.7
                BPA                                        18.9           20.2          21.4
                Heavy Metals                               33.1           34.6          36.1
                Expired Ingredients                        12.9           14.0          15.2
                Artificial Preservatives                    4.0            5.3           6.5

       Source: BRG analysis based on Amplitude Survey.



6.3.2     Root Likelihood as Goodness of Fit Measure

155.      I utilized the root-likelihood (“RLH”) measure 78 to assess if the overall prediction model
is reliable. The root-likelihood measures how well the part-worths estimates fit the choices made
by the participants. Using the underlying logit function, it is possible to predict the probability
that respondents would make the choices they made. The root-likelihood is the geometric mean
of the estimated choice probabilities for each participants’ choices. The value of the RLH is
directly associated with the number of options in each choice menu – if a study has 5 options then
the null likelihood (the predictability of the responses using uninformative utilities) is 1/5 = 0.2.
Therefore, a fit of 0.2 or less in a five-alternative choice study would not be good.

156.      In this case, all survey choice menus have two options to choose one from. In addition,
the survey choice menus included the no purchase options. Therefore, the null likelihood equals


78
     Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
     Research (3rd ed.). Manhattan Beach, CA: Research Publishers LLC, pp. 214-215.



Stefan Boedeker Expert Report                            52                                    CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 59 of 73




1/3 = 0.33, which implies that RLH values would have to be larger than 0.33 to indicate a good
model fit.

157.      Table 10 shows the RLH goodness of fit measure for the underlying logit model. A model
that randomly chooses alternatives with equal probability has an RLH of 1/k, where k is the
number of alternatives. A model with a good fit to the data should have a larger RLH than this.
The average and median root likelihoods for Survey 3 are both 0.687 and 0.702 respectively,
while the average and median root likelihoods for Survey 4 are 0.682 and 0.702, respectively.

158.      Between 99.8% and 100% of respondents have a RLH greater than 0.33. Hence, the logit
model for all four surveys predicts the results for 99.8% of all respondents better than a model
that chooses alternatives at random.

                                         Table 10: RLH Metrics

 Description                        2.5%      Median          97.5%   Mean    >0.33     >0.33 in %
 Acana Misrepresentation           39.0%       70.2%          93.9%   68.7%     568         100.0%
 Acana Omissions                   39.7%       70.2%          92.5%   68.2%     558          99.8%

       Source: BRG analysis based on Amplitude Survey.



6.4     Market Simulation and Economic Loss Estimates

159.      I applied a market simulation to estimate the economic loss associated with purchasing
Defendants’ product when it is revealed at the time and place of purchase that there were
misrepresentations and certain key information had been omitted from the product.

160.      Market simulations are an important tool to convert the part-worths from the conjoint
study into monetary measures reflecting consumer preferences and choices. 79 In general, different
permutations of product attributes and levels of those product attributes are applied in a market
simulation to assess the respondents’ choice probabilities for different combinations of product
attributes and the resulting economic loss.




79
      Ibid. pp. 93-96.



Stefan Boedeker Expert Report                            53                           CONFIDENTIAL
      Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 60 of 73




161.      The market simulation consolidates the preferences and choices for all respondents which
enables us to answer questions about preference and likelihood of choice when attributes and
levels of product attributes are changed.

162.      In my market simulations 80, I have varied the levels of attributes and prices, resulting in a
discrete number of possible combinations and the associated share of respondents who would
have purchased that product based on the HBE calculations. A regression analysis isolates the
contribution of each attribute level and the market share to the variable price. Based on this
regression model I can calculate demand curves for any attribute combination by varying the
market share while keeping all other inputs constant. In addition, I can draw two sets of demand
curves where I vary one particular attribute of interest while keeping all other attributes constant.

163.      In Figure 7, the dark gray line is an example of the demand curve based on this regression
model. The light gray line in Figure 8 shows the demand for the same product specification for
the case that it is known at the time and point of purchase that the Product is not Fresh & Regional.
The fact that the empirically derived demand curve has shifted downwards proves empirically
that the product becomes less desirable when it is disclosed at the time and point of purchase that
the product is not Fresh & Regional.

     Figure 7: Example of actual and But-For Demand for a Acana Product With Disclosure
                             that Product is Not Fresh & Regional




80
      See Section 4.5 for a description of the methodology.



Stefan Boedeker Expert Report                             54                           CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 61 of 73



       Source: BRG Calculations Based on CBC Study.



164.      In the double-log model specification, the differences in percent between the demand
curves in the Actual-World and the But-For-World are independent of the position on the demand
curve.

165.      Following Orme’s approach to confidence intervals 81, I estimate confidence intervals by
estimating the same regression as described above for 1,000 average partworths based on all
respondents and 10 consecutive draws. From the 1,000 values for each coefficient, I then compute
the 95% confidence interval by sorting these values and including all values in the inner 95%
quantile 82. Table 11 below shows the point estimates and confidence intervals of economic values
for each attribute tested in the study as percentages of the purchase price based on the regression
of the aggregated data and based on 1,000 groups of 10 draws. The coefficients of all relevant
attributes are significant across all 1,000 regressions. The economic loss for combinations of the
attributes can also be calculated based on the coefficients from the regression analysis, by
applying a simple formula. Appendix 4 lists the estimated damage and the lower and upper bound
of the confidence interval for all possible combinations of the claims.




81
     Orme, B. K. & Chrzan, K. Becoming an Expert in Conjoint Analysis.: Sawtooth Software, Inc, p. 183.
82
     The 2.5th percentile was chosen as the lower bound and the 97.5th percentile was chosen as the upper bound.
     This interval contains 95% of all data points and is a non-parametric 95% confidence interval.



Stefan Boedeker Expert Report                            55                                      CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 62 of 73




        Table 11: Point Estimates of Economic Value with 95% Confidence Intervals

                                                                      Aggregate Regression
                                                                         Lower        Upper
                         Attribute                       Point Estimate                       P-Value
                                                                         Bound        Bound
 Survey 1: Acana         Biologically
                                                                 9.5%     6.4%       12.5%    1.08E-08
 Misrepresentations      Appropriate
                         Whole Prey                              8.4%     5.4%       11.4%    2.93E-07
                         High Palatability                       9.8%     6.7%       12.8%    4.08E-09
                         Fresh                                  14.0%     9.8%       18.0%    1.62E-09
                         Fresh & Regional                       14.1%     9.9%       18.1%    1.14E-09
                         Regional                               11.6%     7.4%       15.7%    3.64E-07
                         Delivering Naturally                   11.8%     8.7%       14.7%    5.54E-12
 Survey 2: Acana         Preservatives                          12.0%     8.9%       15.0%    1.87E-11
 Omissions               Expired                                28.7%    25.5%       31.8%    4.01E-32
                         Heavy Metals                           57.8%    54.2%       61.2%    4.32E-46
                         BPA                                    38.7%    35.3%       42.0%    2.49E-39
                         Regrinds                               14.5%    11.4%       17.5%    5.32E-15

     Source: BRG analysis of conjoint study responses.




Stefan Boedeker Expert Report                            56                             CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 63 of 73




                   Table 12: Economic Loss Confidence Intervals Based on Draws

                                                                        Regressions by Groups of Draws
                                                                                                       Number of
                                                                             50%                  Regressions with
                                   Attribute                    2.5%                     97.5%
                                                                          (Median)                     Significant
                                                                                                       Coefficient
 Survey 1: Acana            Biologically
                                                                0.087         0.096       0.105              1000
 Misrepresentations         Appropriate
                            Whole Prey                          0.077         0.085       0.093              1000
                            High Palatability                    0.09         0.099       0.107              1000
                            Fresh                               0.128          0.14       0.154              1000
                            Fresh&Regional                       0.13         0.141       0.155              1000
                            Regional                            0.103         0.116        0.13              1000
                            Delivering Naturally                0.109         0.118       0.128              1000
 Survey 2: Acana            Preservatives                       0.093         0.119       0.145              1000
 Omissions                  Expired                             0.262         0.286       0.309              1000
                            Heavy Metals                        0.547         0.577       0.607              1000
                            BPA                                 0.359         0.386       0.411              1000
                            Regrinds                            0.116         0.145       0.172              1000

       Source: BRG analysis of conjoint study responses.



166.      I checked the reasonableness of my damage estimates by comparing the prices of
Defendants’ products to prices of non-premium dog food. For example, while Pedigree does not
sell 25lb bags, an online retailer offered a 17lb bag of Pedigree dog food for $12.60, and a 33lb
bag for $19.99 (Figure 8). 83 This implies an average price of $16.30 for a 25lb bag of Pedigree.
In contrast, a 25lb bag of Acana Meadowland is priced at $73.99 - a 78% price premium over a
Pedigree product of similar weight. 84 The misrepresentations and omissions analyzed in this study
would erase many if not all benefits consumers perceive Defendants’ products to have over non-
premium products like Pedigree. The damage estimates in Figure 14 and Table 15 indicate that
the perceived value of products without the misrepresentations and without the omissions would
be similar to the price of non-premium products like Pedigree.




83
     https://www.chewy.com/pedigree-adult-complete-nutrition/dp/141438, accessed January 28, 2021
              12.60+19.99         73.99−16.30
84
     16.3 =             ; 78% =
                  2                  73.99




Stefan Boedeker Expert Report                              57                                  CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 64 of 73




                                Figure 8: Prices for Pedigree at Chewy




       Source: https://www.chewy.com/pedigree-adult-complete-nutrition/dp/141438, accessed on January 28, 2021



7 Class-Wide Damage Estimate

167.      In Section 2.2, I had estimated the retail sales related to Products at Issue during the class
period in New York. In Section 6.4 I had applied market simulations to estimate damages per unit
as a percentage of the purchase price. Together, these two values allow me to estimate a range for
class-wide damages. I am able to estimate class-wide damages for specific claims or a
combination of claims.




Stefan Boedeker Expert Report                          58                                    CONFIDENTIAL
             Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 65 of 73




         168.      Table 13 shows the median as well as the lower and upper bound of class-wide damages
         for misrepresentations and omissions assuming that all respective claims are included in the class-
         wide damages.

                                         Table 13: Range of Class-Wide Damages

                                                                                 Damage in %                     Damage Range
                                                 Estimated Retail
                               Defendants'
                                                 Revenue in New
                                Revenue                                  Lower              Upper       Lower                   Upper
Brand       Claims                                    York                         Median                          Median
                                                                         Bound              Bound       Bound                   Bound

        Misrepresentation                                                23.03      31.42      38.9    633,707     864,571     1,070,395

Acana                         44,621,484
           Omission                                 2,751,658            80.43      84.24      87.31   2,213,159   2,317,997   2,402,473


                    Total       44,621,484           2,751,658                                         2,846,866   3,182,568   3,472,868

                Source: BRG analysis of conjoint study responses.



         8 Expectation Survey

         169.      In addition to the conjoint surveys described above, I conducted an expectation survey
         which 1) to measure consumer perception regarding the misrepresentations and omissions at
         issue; and 2) to assess the extent to which those misrepresentations and omissions have a material
         impact on consumer purchase interest.

         170.      As with the conjoint surveys, I commissioned Amplitude to conduct a survey with Internet
         panel using a questionnaire I had designed.

         171.      To select a sample that adequately represents the class members, survey respondents were
         only included in the survey if they met the following criteria:

                   c. Respondents are 18 years or older;

                   d. Respondents live in the United States;

                   e. Respondents or a close family member are not working in advertising agency or
                       market research;




         Stefan Boedeker Expert Report                              59                                      CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 66 of 73




         f. Respondents or a close family member are not working for a company that
             manufactures or sells dog food;

         g. Respondents have had at least one dog in the past 3 years;

         h. Respondents have purchased, or were involved in the purchasing decision, of dry dog
             food in the past 3 years;

         i. Respondents have purchased dog food from at least one premium dog food brand in
             the past 3 years. 85

172.     A total of 242 respondents participated in this survey. Table 14 describes the
demographics of the survey participants.




85
     The list of competitor premium dog food was identified from a variety of sources: CPF1813214, slide 72;
     CPF1767531; and identified as “Competitors” in Expert Report of Dr. Robert H. Poppenga, DVM, PhD,
     DABVT, dated August 06, 2019, Scott Weaver v. Champion Petfoods USA Inc. and Champion Petfoods LP,
     United States District Court Eastern District of Wisconsin Milwaukee Division, Case No. 2:18-cv-1996-JPS.



Stefan Boedeker Expert Report                          60                                     CONFIDENTIAL
      Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 67 of 73




                               Table 14: Expectation Survey Demographics

                      Category            Level                       Count Share
                      Gender              Male                           94  38.8
                                          Female                        148  61.2
                      Age                 18 - 29                        20   8.3
                                          30 - 44                        75    31
                                          45 - 59                        88  36.4
                                          60 or higher                   59  24.4
                                          Below 18
                      Household Income    Less than $25,000              14   5.8
                                          $25,000 to $34,999             21   8.7
                                          $35,000 to $49,999             35  14.5
                                          $50,000 to $74,999             43  17.8
                                          $75,000 to $99,999             37  15.3
                                          $100,000 to $149,999           54  22.3
                                          $150,000 or more               33  13.6
                                          Prefer not to answer            5   2.1
                      Education           Less than high school           1   0.4
                                          High school                    25  10.3
                                          Some college                   68  28.1
                                          Bachelor's degree or higher   148  61.2
                      Pet Information     1                             153  63.2
                                          2                              59  24.4
                                          3                              21   8.7
                                          4 or more                       9   3.7
                                          None
                      Clear Understanding Yes                           237  97.9
                                          No                              5   2.1



        Source: BRG analysis based on Expectation Study responses



173.       After viewing the image of the Acana study product (the same products used in the
conjoint study), all respondents were instructed 86:

              We are interested in your expectations as to the dog food you just viewed.
              Based on what you recall from the dog food packaging you just reviewed,




86
     Survey screenshots are included in Appendix 1.



Stefan Boedeker Expert Report                           61                          CONFIDENTIAL
     Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 68 of 73




             please select the one response closest to your opinion. If you don’t know or
             are not sure, please indicate so.

174.      Next, all respondents were shown the image again and asked follow-up questions. Figure
9 through Figure 14 show the respective question in the caption and the results in the figure.

175.      The results indicate that a significant portion of consumers interpret the Products’
packaging to be misleading, assuming Plaintiffs’ allegations are true. For example, from “fresh”
statements of the packaging, 84.7% of respondents either agree or strongly agree that the
advertised dog food does only contain fresh ingredients unless otherwise specified (Figure 9). 87

176.      The survey results also show the impact of misrepresentations and omissions on the
purchase intention of the dog food consumers. For example, 67.9% to 77.5% of respondents
would be more likely to purchase the dog food bag shown if it did not contain BPA, pentobarbital,
heavy metals, regrinds, or expired ingredients, respectively.

     Figure 9: From the "Fresh" statements on the dog food shown, I would expect that the
                                      dog food shown...




       Source: BRG analysis based on Expectation Study responses




87
      84.7 = 42.6 + 42.1



Stefan Boedeker Expert Report                          62                         CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 69 of 73




  Figure 10: From the "Regional" statements on the dog food shown, I would expect that
                                 the dog food shown...




     Source: BRG analysis based on Expectation Study responses



   Figure 11: From the "Biologically Appropriate" statements on the dog food shown, I
                        would expect that the dog food shown...




           Source: BRG analysis based on Expectation Study responses




Stefan Boedeker Expert Report                        63                   CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 70 of 73




Figure 12: From the "Delivering nutrients naturally" statements on the dog food shown, I
                       would expect that the dog food shown...




           Source: BRG analysis based on Expectation Study responses

 Figure 13: All else equal, does each label below make you more or less likely to purchase
                                    the dog food shown?




           Source: BRG analysis based on Expectation Study responses




Stefan Boedeker Expert Report                64                             CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 71 of 73




  Figure 14: With regard to the dog food bag shown, if one or more of the following were
          true, would you be more or less likely to purchase the dog food shown?




           Source: BRG analysis based on Expectation Study responses

9 Summary and Conclusion

177.    In this report, I introduced a theoretical economic model that shows how the demand for
a product changes when attributes and levels of attributes for that product change. If the change
in a product’s attributes makes the product less desirable in the eyes of the consumer then the
consumer’s demand curve shifts downward resulting in lower prices and less units sold.

178.    I further introduced the empirical, survey-based methodology of CBC as a reliable way to
quantify the change in demand when the attributes of the product change (e.g., when claims about
the product are false and misleading or when important information is omitted). I discussed how
the well-established scientific methodology of Mixed Logit modeling and Hierarchical Bayesian
Estimation can be used to analyze the data from the efficiently designed choice based Conjoint
Analysis. The results from the conjoint analysis can be relied upon to draw inferences about the
value of attributes to customers at the point of purchase and how such values will change when
previously concealed misrepresentations or omissions are revealed to the consumer at the point
of purchase,




Stefan Boedeker Expert Report                  65                                CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 72 of 73




179.    I designed two separate surveys (an omission survey and a misrepresentation survey) that
enable the computation of the economic impact for a misrepresentation of a group of
misrepresentation and an omission or a group of omissions on consumers who are in the process
of purchasing Acana branded products.

180.    The results from the surveys showed that all of the misrepresentations and all of the
omissions tested would result in an economic loss to the consumer when the truth would be
revealed at the point of purchase (i.e., that certain facts were misrepresented and that certain facts
that would make the product inferior were omitted). Further, the model enabled me to compute
economic losses for individual misrepresentations, groups of misrepresentations, individual
omissions, and groups of omissions.

181.    Based on the estimated demand curves, the economic losses were quantified in a market
simulation as a percentage of the purchase price which makes them well suited for determination
of class-wide economic losses. In this report, I gave numerous examples of how to use the results
from the conjoint analysis to calculate the dollar value of economic losses for price points charged
by Champion in the Actual-World.

182.    As described in the examples of the economic loss calculation, class-wide damages can
be computed by obtaining:

        a. the retail revenue of the at-issue products in the Actual-World, which can also be
            derived from the retail prices paid by consumers and the number of bags sold,

        b. the misrepresentations and omissions that the Court find Champion liable for,

        c. multiplying the percentage economic loss with the price charged for the at-issue
            product, and the retail revenue in the actual world, and

        d. sum the losses per product across all at-issue products.




Stefan Boedeker Expert Report                     66                                 CONFIDENTIAL
   Case 6:18-cv-01228-LEK-ML Document 108-54 Filed 02/24/21 Page 73 of 73




183.    If the Court finds Champion liable for the misrepresentations and omissions, the economic
losses presented in this report are similar to the price premium for Acana products over non-
premium brand products, such as Pedigree as shown in Paragraph 175 above. Therefore, the
results of my conjoint study are reasonable and reliable.

184.    The expectations survey that I designed and implemented demonstrated that consumers
are misled by Champion’s packaging misrepresentations and omissions and that the
misrepresentations and omissions have an impact on the purchase intention of consumers.




                            Respectfully submitted on February 24, 2021




                                         Stefan Boedeker




Stefan Boedeker Expert Report                   67                               CONFIDENTIAL
